Exhibit 10.3

EXECUTION VERSION

MANAGEMENT AGREEMENT

Dated as of January 26, 2015

among

DB Master Finance LLC,

DB Master Finance Parent LLC,

certain Subsidiaries of DB Master Finance LLC

party hereto,

Dunkin’ Brands, Inc.,

as Manager,

DB AdFund Administrator LLC and

Dunkin Brands (UK) Limited,

as Sub-Managers

and

Citibank, N.A.,

as Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1 DEFINITIONS      2   

SECTION 1.1 Certain Definitions.

     2   

SECTION 1.2 Other Defined Terms.

     13   

SECTION 1.3 Other Terms.

     13   

SECTION 1.4 Computation of Time Periods.

     13    ARTICLE 2 ADMINISTRATION AND SERVICING OF MANAGED ASSETS      14   

SECTION 2.1 Dunkin’ Brands, Inc. to Act as the Manager.

     14   

SECTION 2.2 Advances.

     17   

SECTION 2.3 Deposit Accounts.

     18   

SECTION 2.4 Records.

     18   

SECTION 2.5 Administrative Duties of Manager.

     19   

SECTION 2.6 No Offset.

     19   

SECTION 2.7 Compensation.

     20   

SECTION 2.8 Indemnification.

     20   

SECTION 2.9 Nonpetition Covenant.

     22   

SECTION 2.10 Advertising Funds.

     22   

SECTION 2.11 Franchise Holder Consent.

     23   

SECTION 2.12 Appointment of Sub-Managers.

     23    ARTICLE 3 STATEMENTS AND REPORTS      23   

SECTION 3.1 Reporting by the Manager.

     23   

SECTION 3.2 Appointment of Independent Auditors.

     24   

SECTION 3.3 Annual Accountants’ Reports.

     24   

SECTION 3.4 Available Information.

     24    ARTICLE 4 THE MANAGER      25   

SECTION 4.1 Representations and Warranties Concerning the Manager.

     25   

SECTION 4.2 Existence; Status as Manager.

     28   

SECTION 4.3 Performance of Obligations.

     28   

SECTION 4.4 Merger; Resignation and Assignment.

     31   

SECTION 4.5 Taxes.

     32   

SECTION 4.6 Notice of Certain Events.

     32   

SECTION 4.7 Capitalization.

     32   

SECTION 4.8 Franchise Law Determination.

     32   

SECTION 4.9 Maintenance of Separateness.

     33   



--------------------------------------------------------------------------------

SECTION 4.10 Non-Securitization Debt Cap.

  33   

SECTION 4.11 Special Provisions as to Securitization IP.

  34    ARTICLE 5 REPRESENTATIONS, WARRANTIES AND COVENANTS AS TO NEW ASSETS  
35   

SECTION 5.1 Representations and Warranties Made in Respect of New Assets.

  35   

SECTION 5.2 Covenants in Respect of New Collateral.

  39   

SECTION 5.3 Securitization IP.

  41   

SECTION 5.4 JV Sale Net Cash Flow.

  41    ARTICLE 6 GIFTS OF JOY   41   

SECTION 6.1 Gifts of Joy Account.

  41    ARTICLE 7 DEFAULT   41   

SECTION 7.1 Manager Termination Events.

  41   

SECTION 7.2 Disentanglement.

  44   

SECTION 7.3 Intellectual Property.

  45   

SECTION 7.4 No Effect on Other Parties.

  46   

SECTION 7.5 Rights Cumulative.

  46    ARTICLE 8 CONFIDENTIALITY   46   

SECTION 8.1 Confidentiality.

  46    ARTICLE 9 MISCELLANEOUS PROVISIONS   47   

SECTION 9.1 Termination of Agreement.

  47   

SECTION 9.2 Amendment.

  47   

SECTION 9.4 Acknowledgement.

  48   

SECTION 9.5 Governing Law; Waiver of Jury Trial; Jurisdiction.

  49   

SECTION 9.6 Notices.

  50   

SECTION 9.7 Severability of Provisions.

  50   

SECTION 9.8 Delivery Dates.

  50   

SECTION 9.9 Limited Recourse.

  50   

SECTION 9.10 Binding Effect; Limited Rights of Others.

  50   

SECTION 9.11 Article and Section Headings.

  51   

SECTION 9.12 Counterparts.

  51   

SECTION 9.13 Entire Agreement.

  51   

SECTION 9.14 Concerning the Trustee.

  51   

SECTION 9.15 Joinder of New Franchise Entities.

  51   



--------------------------------------------------------------------------------

EXHIBIT A – JOINDER AGREEMENT

EXHIBIT B-1 – POWER OF ATTORNEY (IP HOLDER)

EXHIBIT B-2 – POWER OF ATTORNEY (SECURITIZATION ENTITY)



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

This MANAGEMENT AGREEMENT, dated as of January 26, 2015 (this “Agreement”), is
entered into by and among DB Master Finance LLC, a Delaware limited liability
company (the “Master Issuer”), DD IP Holder LLC, a Delaware limited liability
company (the “DD IP Holder”), BR IP Holder LLC, a Delaware limited liability
company (the “BR IP Holder”), DB Franchising Holding Company LLC, a Delaware
limited liability company (the “DD/BR Franchise Holdco”), Dunkin’ Donuts
Franchising LLC, a Delaware limited liability company (the “DD Franchisor”),
Baskin-Robbins Franchising LLC, a Delaware limited liability company (the “BR
Franchisor”), DB Real Estate Assets I LLC, a Delaware limited liability company
(the “DB Real Estate Holder I”), DB Real Estate Assets II LLC, a Delaware
limited liability company (the “DB Real Estate Holder II”), BR UK Franchising
LLC, a Delaware limited liability company (the “U.K. Franchisor”), DB Mexican
Franchising LLC, a Delaware limited liability company (the “Mexican
Franchisor”), DB Master Finance Parent LLC, a Delaware limited liability company
(the “Master Issuer Parent”), Dunkin’ Brands, Inc., a Delaware corporation
(together with its successors and assigns, the “Manager”), DB AdFund
Administrator LLC, a Delaware limited liability company (the “Ad Fund
Administrator”), Dunkin Brands (UK) Limited, an English private limited company
(the “U.K. Sub-Manager”), and Citibank, N.A., not in its individual capacity but
solely as trustee (the “Trustee”), together with any other Securitization Entity
that becomes party to this Agreement by execution of a joinder substantially in
the form attached hereto as Exhibit A. For all purposes of this Agreement,
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed thereto in Annex A to the Base Indenture (as defined below).

RECITALS

WHEREAS, the Master Issuer has entered into a Base Indenture (as amended,
restated, supplemented or otherwise modified from time to time, exclusive of any
Series Supplements, the “Base Indenture” and, together with all Series
Supplements, the “Indenture”), dated as of the date of this Agreement, with the
Trustee, pursuant to which the Master Issuer shall issue Series of Notes from
time to time, on the terms described therein;

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Securitization
Entities other than the Master Issuer will be guaranteeing the obligations of
the Master Issuer under the Notes;

WHEREAS, pursuant to the Base Indenture and the Guarantee and Collateral
Agreement, as security for the indebtedness represented by the Notes, the Master
Issuer and the other Securitization Entities are and will be granting to the
Trustee, on behalf of the Secured Parties, a security interest in the
Collateral;

WHEREAS, from time to time, a Franchise Holder may acquire a Repurchased POD and
undertake to operate such Repurchased POD until such time as a New Franchise
Arrangement, new Franchised POD Lease or new lease with a third-party landlord
is entered into with respect to such Repurchased POD;



--------------------------------------------------------------------------------

WHEREAS, each of the Franchise Holders desires to have the Manager operate any
Repurchased POD in accordance with the Managing Standard;

WHEREAS, pursuant to the Advertising Fund Program Agreement dated as of the date
hereof, by and among the Ad Fund Administrator and the Manager (the “Advertising
Fund Program Agreement”), the Manager has engaged the Ad Fund Administrator to
manage the Advertising Fees received in accordance with the advertising
provisions of the Franchise Arrangements (the “Ad Fund Program”);

WHEREAS, each of the Master Issuer and the other Securitization Entities desires
to have the Manager enforce its rights and powers and perform its duties and
obligations under the Managed Documents to which it is party in accordance with
the Managing Standard;

WHEREAS, each of the Securitization Entities desires to have the Manager enter
into certain agreements and acquire certain assets from time to time on its
behalf, in each case in accordance with the Managing Standard;

WHEREAS, each of the IP Holders desires to appoint the Manager as its agent for
providing intellectual property development, enforcement, management, licensing,
contract administration Services, and any other duties or Services in connection
with the maintenance of the Securitization IP in accordance with the Managing
Standard;

WHEREAS, each of the Franchise Holders desires to appoint the Manager to enforce
its rights and powers and perform its duties and obligations under the Franchise
Arrangements;

WHEREAS, each of the Real Estate Holders desires to appoint the Manager as its
agent to perform the Real Estate Services;

WHEREAS, the Manager desires to enforce such rights and powers and perform such
obligations and duties, all in accordance with the Managing Standard; and

WHEREAS, each of the Master Issuer and the other Securitization Entities desires
to enter into this Agreement to provide for, among other things, the managing of
the respective rights, powers, duties and obligations of the Master Issuer and
the other Securitization Entities, as applicable, under or in connection with
the Managed Assets by the Manager, all in accordance with the Managing Standard.

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.1 Certain Definitions. Capitalized terms used herein but not otherwise
defined herein or in Annex A to the Base Indenture shall have the following
meanings:

“Ad Fund Administrator” has the meaning set forth in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Ad Fund Manager Advance” means any amount that the Manager may, if in its sole
discretion it deems such amount recoverable, but in any event shall not be
obligated to, advance from its own funds that it deems necessary or desirable in
connection with the Advertising Activities.

“Ad Fund Program” has the meaning set forth in the recitals hereto.

“Ad Fund Services” has the meaning set forth in SECTION 2.10 hereof.

“Advertising Fund Account” has the meaning set forth in SECTION 2.10 hereof.

“Advertising Fund Program Agreement” has the meaning set forth in the recitals
hereto.

“Agreement” has the meaning set forth in the preamble hereto.

“Base Indenture” has the meaning set forth in the recitals hereto.

“BR IP Holder” has the meaning set forth in the preamble hereto.

“BR Franchisor” has the meaning set forth in the preamble hereto.

“Business Development Transaction Advance” has the meaning set forth in SECTION
2.2(b) hereof.

“Business Development Transaction Receipts” means all amounts received from a
Franchisee with respect to any Business Development Transaction and any other
amounts received by the Manager with respect to any Business Development
Transaction.

“Change in Management” means more than 50% of the Leadership Team is terminated
and/or resigns within twelve (12) months after the date of the occurrence of a
Change of Control; provided, in each case, that termination and/or resignation
of such officer will not include (i) a change in such officer’s status in the
ordinary course of succession so long as such officer remains affiliated with
the Manager or its Subsidiaries as an officer or director, or in a similar
capacity, (ii) retirement of any officer or (iii) death or incapacitation of any
officer.

“Change of Control” means an event or series of events by which:

(a) individuals who on the Closing Date constituted the Board of Directors of
the Manager, together with any new directors whose election by the Board of
Directors or whose nomination for election by the equity holders of the Manager
was approved by a majority of the directors then still in office who were either
directors or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors of the Manager then in office; or

(b) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
such term is used in Rule 13d-3 under the Exchange Act), directly or indirectly,
of more than 50% of the total voting power of the voting stock of the Manager.

 

3



--------------------------------------------------------------------------------

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of voting power of voting stock subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Confidential Information” means information (including Know-How) that is
confidential and proprietary to its owner and that is disclosed to any party to
this Agreement whether in writing or disclosed orally, and whether or not
designated as confidential.

“DB Real Estate Holder I” has the meaning set forth in the preamble hereto.

“DB Real Estate Holder II” has the meaning set forth in the preamble hereto.

“DD/BR Franchise Holdco” has the meaning set forth in the preamble hereto.

“DD IP Holder” has the meaning set forth in the preamble hereto.

“DD Franchisor” has the meaning set forth in the preamble hereto.

“Defective New Asset” means any New Asset that does not meet the applicable
requirements of ARTICLE 5.

“Discloser” has the meaning set forth in SECTION 8.1(a) hereof.

“Disentanglement” has the meaning set forth in SECTION 7.2(a) hereof.

“Disentanglement Services” has the meaning set forth in SECTION 7.2(a) hereof.

“Disentanglement Period” has the meaning set forth in SECTION 7.2(c) hereof.

“EFT” has the meaning set forth in SECTION 5.1(a)(v) hereof.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Plan (other
than those events as to which the thirty day notice period is waived); (b) the
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA with respect to any Single-Employer Plan (whether or not
waived in accordance with Section 412(c) of the Code) or the failure to make by
its due date a required installment under Section 430 of the Code and
Section 302(e) of ERISA with respect to any Single-Employer Plan; (c) the
provision by the administrator of any Single-Employer Plan pursuant to
Section 4041(a)(2) of ERISA of a written notice of intent to terminate such
Single-Employer Plan in a standard termination described in Section 4041(b) of
ERISA or a distress termination described in Section 4041(c) of ERISA; (d) the
complete or partial withdrawal by the Manager, or any company in the Controlled
Group of the Manager, from any Plan with two or more contributing sponsors or
the termination of any such Plan, in each case, which results in liability
pursuant to Section 4063 or 4064 of ERISA; (e) formal written notice from the
PBGC of its intent to commence proceedings to terminate any Plan; (f) the
imposition of liability on the Manager, or any company in the Controlled Group
of the Manager, pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the filing of a material claim
(other than routine claims for

 

4



--------------------------------------------------------------------------------

benefits) against any Plan or the assets thereof, or against the Manager or any
company in the Controlled Group of the Manager, in connection with any Plan;
(h) receipt from the Internal Revenue Service of notice of the failure of any
Plan to qualify under Section 401(a) of the Code or the failure of any trust
forming part of any Plan to qualify for exemption from taxation under
Section 501(a) of the Code; (i) the imposition of a lien in favor of the PBGC or
a Plan pursuant to Section 430(k) of the Code or pursuant to Section 302(f) of
ERISA with respect to any Plan or (j) the complete or partial withdrawal by the
Manager or any member of its Controlled Group from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
to the Manager under ERISA.

“Existing Franchise Arrangements” means each Franchise Arrangement held by a
Securitization Entity as of the Closing Date.

“Existing Real Estate Assets” means, collectively, the Existing Owned Real
Property and the Existing Franchised POD Leases.

“Franchisee Insurance Policy” means any insurance policy or policies maintained
by a Franchisee in accordance with the requirements of its Franchise
Arrangements.

“Gift Certificate Receipts” means all amounts paid by or on behalf of
Franchisees under or in connection with the Gifts of Joy Program.

“Gifts of Joy Account” means the account held by the BR Franchisor to fund
redemptions under the Gifts of Joy Program.

“Indemnitee” has the meaning set forth in SECTION 2.8 hereof.

“Independent Auditors” has the meaning set forth in SECTION 3.2 hereof.

“IP Services” means performing, administering or managing consistent with the
Managing Standard each Securitization Entity’s obligations as licensor under the
IP License Agreements; each Securitization Entity’s rights under the IP License
Agreements (and under any other agreements pursuant to which each Securitization
Entity licenses the use of any Securitization IP); and the management of the
Securitization IP consistent with the Managing Standard, on behalf of each
Securitization Entity, in each case in accordance with and subject to the terms
of this Agreement (including the Managing Standard, unless an IP Holder
determines, in its sole discretion, that additional action is necessary or
desirable in furtherance of the protection of the Securitization IP, in which
case the Manager shall perform such IP Services and additional related services
as are reasonably requested by such IP Holder). For clarity, the management of
Securitization IP includes responsibility for acquiring, developing, managing,
maintaining, abandoning, protecting, enforcing, defending, seeking or opting to
avoid the cost of seeking remedies and redress, licensing, sublicensing and
undertaking such other duties and services as may be necessary to do or not to
do in connection with the Securitization IP. The Manager is also responsible
under this Agreement for the management of, the Indenture, the other Related
Documents and the Managed Documents, as agent for the Securitization Entities,
including to the extent such activities are required pursuant to the Managing
Standard, the following activities:

 

5



--------------------------------------------------------------------------------

(a) searching, screening and clearing After-Acquired Securitization IP to assess
patentability, registrability and the risk of potential infringement;

(b) filing, prosecuting and maintaining or abandoning applications and
registrations for the Securitization IP in the applicable IP Holder’s name
throughout the world, including for rights sought to be maintained timely filing
of evidence of use, applications for renewal and affidavits of use and/or
incontestability, timely paying of all registration and maintenance fees,
responding to third-party oppositions of applications or challenges to
registrations, and responding to any office actions, reexaminations,
interferences, inter partes reviews, post grant reviews, or other office or
examiner requests, reviews, or requirements;

(c) monitoring third-party use and registration of Trademarks and taking or
avoiding actions the Manager deems appropriate to take or avoid to oppose or
contest the use and any application or registration for Trademarks that could
reasonably be expected to infringe, dilute or otherwise violate the
Securitization IP or the applicable IP Holder’s rights therein;

(d) confirming each IP Holder’s legal title in and to any or all of the
Securitization IP, including obtaining written assignments of Securitization IP
to the applicable IP Holder and recording transfers of title in the appropriate
intellectual property registries throughout the world;

(e) with respect to each Securitization Entity’s rights and obligations under
the IP License Agreements and any Related Documents, monitoring the licensee’s
use of each licensed Trademark and the quality of its goods and services offered
in connection with such Trademarks, rendering any approvals (or disapprovals)
that are required under the applicable license agreement(s), and employing
reasonable means to ensure that any use of any such Trademarks by any such
licensee satisfies the quality control standards and usage provisions of the
applicable license agreement;

(f) protecting, policing, and, in the event that the Manager becomes aware of
any unlicensed copying, imitation, infringement, dilution, misappropriation,
unauthorized use or other violation of the Securitization IP, or any portion
thereof, enforcing such Securitization IP, including, (i) preparing and
responding to cease-and-desist, demand and notice letters, and requests for a
license; and (ii) commencing, prosecuting and/or resolving claims or suits
involving imitation, infringement, dilution, misappropriation, the unauthorized
use or other violation of the Securitization IP, and seeking monetary and
equitable remedies as the Manager deems appropriate in connection therewith;
provided that each IP Holder shall, and agrees to, join as a party to any such
suits to the extent necessary to maintain standing;

(g) performing such functions and duties, and preparing and filing such
documents, as are required under the Indenture or any other Related Document to
be performed, prepared and/or filed by the applicable IP Holder, including
(i) executing and recording such financing statements (including continuation
statements) or amendments thereof or supplements thereto or such other
instruments as the IP Holders or the Control Party may, from time to time,
reasonably request (consistent with the obligations of the IP Holders to perfect
the Trustee’s lien only in the Core Marks in selected countries) in connection
with the security interests in the Securitization IP granted by each IP Holder
to the Trustee under the Related Documents and (ii) preparing, executing and
delivering grants of security interests or any similar instruments as the

 

6



--------------------------------------------------------------------------------

Securitization Entities or the Control Party may, from time to time, reasonably
request (consistent with the obligations of the IP Holders to perfect the
Trustee’s lien only in the Core Marks in selected countries) that are intended
to evidence such security interests in the Securitization IP and recording such
grants or other instruments with the relevant Governmental Authority including
the PTO;

(h) taking such actions as any licensee under an IP License Agreement may
request that are required by the terms, provisions and purposes of such IP
License Agreement (or by any other agreements pursuant to which the applicable
Securitization Entity licenses the use of any Securitization IP) to be taken by
the applicable Securitization Entity, and preparing (or causing to be prepared)
for execution by each Securitization Entity all documents, certificates and
other filings as each Securitization Entity shall be required to prepare and/or
file under the terms of such IP License Agreements (or such other agreements);

(i) paying or causing to be paid or discharged, from funds of the Securitization
Entities, any and all taxes, charges and assessments that may be levied,
assessed or imposed upon any of the Securitization IP or contesting the same in
good faith;

(j) obtaining licenses of third party Intellectual Property for use and
sublicense in connection with the Dunkin’ Donuts/Baskin-Robbins System and the
other assets of the Securitization Entities;

(k) sublicensing the Securitization IP to suppliers, manufacturers, advertisers
and other service providers in connection with the provision of products and
services for use in the Franchised POD Business; and

(l) with respect to Trade Secrets and other confidential information of each IP
Holder, taking all reasonable measures to maintain confidentiality and to
prevent non-confidential disclosures.

“Manager” has the meaning set forth in the preamble hereto.

“Manager Advances” means any advance of funds made by the Manager to, or on
behalf of, a Securitization Entity in connection with the operation of the
Franchised POD Business and other Managed Assets; provided that Business
Development Transaction Advances, Real Estate Holder Advances, Product Sourcing
Advances and Ad Fund Manager Advances shall not constitute Manager Advances.

“Manager Advance Reimbursement Amount” means, as of any date, the amount of any
unreimbursed Manager Advances and any accrued interest thereon.

“Managing Standard” means standards that (a) are consistent with Current
Practice or, to the extent of changed circumstances, practices, technologies,
strategies or implementation methods, consistent with the standards as the
Manager would implement or observe if the Managed Assets were owned by the
Manager at such time; (b) are consistent with Ongoing Practice; (c) will enable
the Manager to comply in all material respects with all of the duties and
obligations of the Securitization Entities under the Related Documents, the
Managed Documents and the Franchised POD Leases; (d) are in material compliance
with all applicable Requirements

 

7



--------------------------------------------------------------------------------

of Law; and (e) with respect to the use and maintenance of the Securitization
Entities’ rights in and to the Securitization IP, are consistent with the
standards imposed by the IP License Agreements.

“Master Issuer” has the meaning set forth in the preamble hereto.

“Master Issuer Parent” has the meaning set forth in the preamble hereto.

“Mexican Franchisor” has the meaning set forth in the preamble hereto.

“New Leased Real Property” means real property and any Improvements thereon
leased by a Real Estate Holder pursuant to any Prime Lease entered into after
the Closing Date.

“Notes” has the meaning set forth in the recitals hereto.

“Offering Memorandum” means the final private placement memorandum, dated as of
January 22, 2015, relating to the Notes.

“Other Assets” has the meaning set forth in SECTION 5.2(d)(i) hereof.

“Other Franchise Arrangement” means any Franchise Arrangement that is not a U.S.
Franchise Arrangement, a U.K. Franchise Arrangement or a Mexican Franchise
Arrangement.

“Post-Opening Services” means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities after
the opening of a POD, in each case in accordance with and subject to the terms
of this Agreement (including, for the avoidance of doubt, the Managing
Standard), the Indenture, the other Related Documents and the Managed Documents,
including, as may be required under the applicable Franchise Document,
(a) maintaining a continuing advisory relationship with Franchisees;
(b) providing such assistance as the Franchise Holder deems appropriate
regarding the development and operation of the POD; (c) using efforts to
maintain high and uniform standards at all PODs; and (d) operating the SVC
Program.

“Power of Attorney” means the authority granted by each IP Holder or
Securitization Entity (other than the IP Holders), respectively, to the Manager
pursuant to a Power of Attorney in substantially the forms set forth hereto as
Exhibit C-1 and Exhibit C-2, respectively.

“Pre-Opening Services” means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities prior
to the opening of a POD, in each case in accordance with and subject to the
terms of this Agreement (including, for the avoidance of doubt, the Managing
Standard), the Indenture, the other Related Documents and the Managed Documents,
including, as required under the applicable Franchise Document, (a) advising on
the selection of the POD’s site as well as its construction, design, layout,
equipment, maintenance, repair and remodeling; and (b) making available to
Franchisees its then-current manuals setting out the Franchise Holder’s
standards, together with explanatory policies, procedures and other materials to
assist the Franchisee in complying with those standards.

“Product Sourcing Advance” has the meaning set forth in SECTION 2.2(c) hereof.

 

8



--------------------------------------------------------------------------------

“Quebec Litigation” means the litigation in (i) Bertico v. Dunkin’ Brands Canada
Ltd. (ii) Kojo Inc. v. Dunkin’ Brands Canada Ltd. and (iii) Dunkin’ Brands
Canada Ltd. v. Camasa Ltd. and Camille McLaughlin.

“Reacquired Asset” has the meaning set forth in SECTION 2.8(b) hereof.

“Real Estate Holder Advances” has the meaning set forth in SECTION 2.2(d)
hereof.

“Real Estate Services” means:

(a) the negotiation, execution and recording (as appropriate) of leases,
subleases, deeds and other contracts and agreements relating to the Real Estate
Assets;

(b) the management of the Real Estate Assets on behalf of each Real Estate
Holder, including (i) the management of the Existing Owned Real Property and New
Owned Real Property, (ii) the enforcement and exercise of each Real Estate
Holder’s rights under each lease included in the Real Estate Assets, (iii) the
payment, extension, renewal, modification, adjustment, prosecution, defense,
compromise or submission to arbitration or mediation of any obligation, suit,
liability, cause of action or claim, including taxes, relating to any Real
Estate Assets and (iv) the collection of any amounts payable to each Real Estate
Holder under the Real Estate Assets, including rent;

(c) causing each Real Estate Holder to (i) acquire and enter into agreements to
acquire Real Estate Assets and (ii) sell, assign, transfer, encumber or
otherwise dispose of all or any portion of the Real Estate Assets in accordance
with this Agreement and the Indenture;

(d) performing environmental evaluation and remediation activities on any real
property owned or leased by each Real Estate Holder as deemed appropriate by the
Manager or as otherwise required under applicable Requirements of Law;

(e) obtaining appropriate levels of title and property insurance with respect to
each parcel of Existing Owned Real Property and New Owned Real Property;
provided that the level of title insurance, if any, maintained on the Closing
Date for each parcel of Existing Owned Real Property owned by a Real Estate
Holder on the Closing Date will be deemed to be the appropriate level of title
insurance for such Existing Owned Real Property and the New Owned Real Property
on and after the Closing Date for purposes of this clause (e);

(f) making or causing to be made all repairs and replacements to the existing
improvements and the construction of new improvements on the Real Estate Assets;

(g) employing agents, managers, brokers or other Persons necessary or
appropriate to acquire, dispose of, maintain, own, lease, manage and operate the
Real Estate Assets;

(h) paying or causing to be paid any and all taxes, charges and assessments that
may be levied, assessed or imposed upon any of the Real Estate Assets or
contesting the same in good faith; and

 

9



--------------------------------------------------------------------------------

(i) all other actions or decisions relating to the acquisition, disposition,
amendment, termination, maintenance, ownership, leasing, sub-leasing, management
and operation of the Real Estate Assets.

“Recipient” has the meaning set forth in SECTION 8.1(a) hereof.

“Services” means the servicing and administration of the Managed Assets in
accordance with the terms of this Agreement, the Indenture, the other Related
Documents and the Managed Documents, in each instance to the extent that the
Manager determines, in accordance with the Managing Standard, that such action
is necessary or advisable, including, without limitation:

(a) calculating and compiling information required in connection with any report
or certificate to be delivered pursuant to the Related Documents;

(b) preparing and filing all tax returns and tax reports required to be prepared
by any Securitization Entity;

(c) paying or causing to be paid or discharged, in each case from funds of the
Securitization Entities, any and all taxes, charges and assessments required to
be paid under applicable Requirements of Law by any Securitization Entity;

(d) performing the duties and obligations of, and exercising and enforcing the
rights of, the Securitization Entities under the Related Documents, including
performing the duties and obligations of each applicable Securitization Entity
under the IP License Agreements;

(e) taking those actions that are required under the Related Documents and
Requirements of Law to maintain continuous perfection (where applicable) and
priority (subject to Permitted Liens and the exclusions from perfection
requirements under the Indenture and the Guarantee and Collateral Agreement) of
any Securitization Entity’s and the Trustee’s respective interests in the
Collateral;

(f) making or causing the collection of amounts owing under the terms and
provisions of each Managed Document and each Related Document, including
managing (i) the applicable Securitization Entities’ rights and obligations
under the Franchise Agreements and the SDAs (including performing Pre-Opening
Services and Post-Opening Services) and (ii) the right to approve amendments,
waivers, modifications and terminations of (including extensions, modifications,
write-downs and write-offs of obligations owing under) Franchise Documents and
other Managed Documents (which amendments to Franchise Agreements may be
effected by replacing such Franchise Agreement with a New Franchise Agreement on
the then-current form of the applicable Franchise Agreement (which New Franchise
Agreement may be executed by a different Franchise Holder than is party to such
Franchise Agreement)) and to exercise all rights of the applicable
Securitization Entities under such Franchise Documents and other Managed
Documents;

(g) performing due diligence with respect to, selecting and approving new
Franchisees and providing personnel to manage the due diligence, selection and
approval process;

 

10



--------------------------------------------------------------------------------

(h) preparing New Franchise Agreements and New Development Agreements,
including, among other things, adopting variations to the forms of agreements
used in documenting such agreements and preparing and executing documentation of
assignments, transfers, terminations, renewals, site relocations and ownership
changes, in all cases, subject to and in accordance with the terms of the
Related Documents;

(i) evaluating and approving assignments of Franchise Agreements and SDAs (and
related documents) to third-party franchisee candidates or existing Franchisees
and, in accordance with the Managing Standard, arranging for the assignment of
Reacquired PODs or acquiring Repurchased PODs until such time as the applicable
restaurant is re-franchised to a third-party franchisee;

(j) preparing and filing franchise disclosure documents with respect to New
Development Agreements and New Franchise Agreements to comply, in all material
respects, with applicable Requirements of Law;

(k) complying with franchise industry-specific government regulation and
applicable Requirements of Law;

(l) making Manager Advances, Business Development Transaction Advances, Real
Estate Holder Advances, Product Sourcing Advances and Ad Fund Manager Advances
in its sole discretion;

(m) paying or causing to be paid, from funds of the Securitization Entities, any
accrued and unpaid fees to SVC, to the extent that the DD Franchisor and the BR
Franchisor have not paid such amounts pursuant to the SVC Program Agreement;

(n) administering the Advertising Fund Accounts and the Management Accounts;

(o) performing the duties and obligations and enforcing the rights of the
Securitization Entities under the Managed Documents, including entering into new
Managed Documents from time to time;

(p) arranging for legal services with respect to the Managed Assets, including
with respect to the enforcement of the Managed Documents;

(q) arranging for or providing accounting and financial reporting services;

(r) establishing and/or providing quality control services and standards for
food, equipment, suppliers and distributors in connection with the Franchised
POD Business and monitoring compliance with such standards;

(s) developing new products and services (or modifying any existing products and
services) to be offered in connection with the Franchised POD Business and the
other assets of the Securitization Entities;

(t) monitoring industry conditions and adapting accordingly to meet changing
consumer needs;

 

11



--------------------------------------------------------------------------------

(u) administering the Franchisee Financing Program;

(v) formulating and implementing growth and business strategies and causing any
applicable Securitization Entity to enter into new license and supply
agreements, New Franchise Arrangements and new joint venture, strategic
partnership and licensing arrangements;

(w) supporting the development of new products for and increased brand awareness
of the Brands;

(x) winding down the Gifts of Joy Program;

(y) performing the Real Estate Services;

(z) performing the IP Services;

(aa) performing the Pre-Opening Services;

(bb) performing the Post-Opening Services;

(cc) performing the Ad Fund Services;

(dd) performing the Business Development Transactions; and

(ee) performing such other services as may be necessary or appropriate from time
to time and consistent with the Managing Standard and the Related Documents in
connection with the Managed Assets.

“Specified Non-Securitization Debt” has the meaning set forth in SECTION 4.10
hereof.

“Specified Non-Securitization Debt Cap” has the meaning set forth in SECTION
4.10 hereof.

“Sub-Management Arrangement” means an arrangement whereby the Manager engages
any other Person to perform certain of its duties under this Agreement; provided
that any agreement between the Manager and third-party vendors pursuant to which
the Manager purchases a specific product or service shall not be considered to
be a Sub-Management Arrangement.

“Sub-Manager” means any person engaged to act as a sub-manager pursuant to a
Sub-Management Arrangement.

“Successor Manager” means any successor to the Manager selected by the Control
Party upon the resignation or removal of the Manager pursuant to the terms of
this Agreement.

“SVC” means SVC Service II Inc., a Colorado corporation.

“SVC Program” means the stored value card operations for the Dunkin’ Donuts
Brand and the Baskin-Robbins Brand.

 

12



--------------------------------------------------------------------------------

“Termination Notice” has the meaning set forth in SECTION 7.1(b) hereof.

“Trustee” has the meaning set forth in the preamble hereto.

“Trustee Indemnitee” has the meaning set forth in SECTION 2.8 hereof.

“U.K. Franchisor” has the meaning set forth in the preamble hereto.

“U.K. Sub-Manager” has the meaning set forth in the preamble hereto.

“Weekly Management Fee” means with respect to each Weekly Allocation Date, the
amount determined by dividing (i) an amount equal to the sum of (A) a
$55,000,000 base fee, plus (B) $13,000 for every $1,000,000 in U.S. System Sales
by (ii) 52; provided that the Weekly Management Fee may be adjusted on each
Weekly Allocation Date to reflect any change to U.S. System Sales as set forth
in the Weekly Manager’s Certificate, it being agreed that the Manager will
update the U.S. System Sales figures as often as reasonably practicable but at
least once in each Monthly Fiscal Period); provided, further, that each of the
amounts set forth in clauses (i)(A) and (i)(B) will be subject to successive 2%
annual increases on the first day of the Quarterly Collection Period that
commences immediately following each anniversary of the Closing Date and that
the incremental portion of such fees will be payable only to the extent that the
sum of amounts set forth in clauses (i)(A) and (i)(B) as so increased will not
exceed 35% of the aggregate Retained Collections over the preceding four
Quarterly Collection Periods.

SECTION 1.2 Other Defined Terms.

(a) Each term defined in the singular form in SECTION 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement and each term defined in the plural form in SECTION 1.1
shall mean the singular thereof when the singular form of such term is used
herein.

(b) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

(c) Unless as otherwise provided herein, the word “including” as used in this
Agreement shall mean “including without limitation”.

SECTION 1.3 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.

SECTION 1.4 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.

 

13



--------------------------------------------------------------------------------

ARTICLE 2

ADMINISTRATION AND SERVICING OF MANAGED ASSETS

SECTION 2.1 Dunkin’ Brands, Inc. to Act as the Manager.

(a) Engagement of the Manager. The Securitization Entities hereby engage and
authorize the Manager and the Manager hereby accepts such engagement to perform
the Services in accordance with the terms of this Agreement and, except as
otherwise provided herein, the Managing Standard. With respect to the IP
Services, the Manager shall perform such IP Services in accordance with the
Managing Standard and the IP License Agreements, unless the applicable IP Holder
determines, in its sole discretion, that additional action is necessary or
desirable in furtherance of the protection of the Securitization IP, in which
case the Manager shall perform such IP Services and additional related services
as are reasonably requested by such IP Holder. The Manager shall have full power
and authority, acting alone and subject only to the specific requirements and
prohibitions of this Agreement, the Indenture and the other Related Documents,
to do and take any and all actions, or to refrain from taking any such actions,
and to do any and all things in connection with performing the Services which
the Manager may deem necessary or desirable. Without limiting the generality of
the foregoing, but subject to the provisions of this Agreement, the Indenture
and the other Related Documents, including, without limitation, SECTION 2.9, the
Manager, in connection with performing the Services, is hereby authorized and
empowered to execute and deliver, in the Manager’s own name (in its capacity as
Manager) or in the name of any Securitization Entity (pursuant to the applicable
Power of Attorney), on behalf of any Securitization Entity, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Managed
Assets, including, without limitation, consents to sales, transfers or
encumbrances of a franchise by any Franchisee or consents to assignments and
assumptions of the Franchise Arrangements by any Franchisee in accordance with
the terms thereof. For the avoidance of doubt, the parties hereto acknowledge
and agree that (i) the Manager is providing Services directly to each
Securitization Entity party hereto and (ii) the Master Issuer is not providing,
and is under no obligation to provide, any Services to its Subsidiaries party
hereto. Nothing in this Agreement shall preclude the Securitization Entities
from performing the Services or any other act on their own behalf at any time
and from time to time.

(b) Actions to Perfect Security Interests. Subject to the terms of the Base
Indenture, any applicable Series Supplement and the Related Documents, the
Manager shall take those actions that are required to be performed by the
Manager under the Related Documents with respect to the perfection and
maintenance of security interests. Without limiting the foregoing, the Manager
shall file or cause to be filed the financing statements on Form UCC-1 and
assignments and/or amendments of financing statements on Form UCC-3 and other
filings required to be filed in connection with the Base Indenture, the other
Related Documents and the transactions contemplated thereby.

(c) Ownership of After-Acquired Securitization IP. All After-Acquired
Securitization IP shall be owned exclusively by the respective IP Holder
corresponding to the Brand for any such After-Acquired Securitization IP. The
Manager shall assign and transfer, and hereby does irrevocably assign and
transfer, to the respective IP Holder all right, title and interest to any

 

14



--------------------------------------------------------------------------------

After-Acquired Securitization IP that the Manager may acquire and will take all
appropriate measures to record any such assignments at the Manager’s sole cost
and expense. The IP Holders and Manager expressly agree that, to the fullest
extent allowed by law, any copyrightable material contained in the
After-Acquired Securitization IP shall be considered a “work made for hire,” as
that term is defined in Section 101 of the United States Copyright Act, as
amended. All use of the Securitization IP hereunder, and any goodwill that may
arise from the provision of the Services by the Manager, shall inure solely to
the benefit of the applicable IP Holder.

(d) Grant of Power of Attorney. In order to provide the Manager with the
authority to perform and execute its duties and obligations as set forth herein,
each Securitization Entity hereby agrees to execute, upon request of the
Manager, a Power of Attorney in substantially the form set forth as Exhibit C-1
(with respect to each IP Holder) and Exhibit C-2 (with respect to each
Securitization Entity other than the IP Holders) hereto, which Powers of
Attorney shall terminate in the event that the Manager’s rights under this
Agreement are terminated as provided herein.

(e) Franchisee Insurance. Subject to Section 5.10(f) of the Base Indenture, the
Manager acknowledges that, to the extent that it is named as a “loss payee” or
“additional insured” under any Franchisee Insurance Policies, except for
business interruption Franchisee Insurance Policies, it will use commercially
reasonable efforts to cause it to be so named in its capacity as the Manager,
and the Manager shall promptly remit to the Trustee for deposit in the Insurance
Proceeds Account any Insurance/Condemnation Proceeds received by it or by any of
the Master Issuer or any Franchise Holder under the Franchisee Insurance
Policies, except for business interruption Franchisee Insurance Policies, to the
extent such Insurance/Condemnation Proceeds relate to any Franchise
Arrangements.

(f) Manager Insurance. The Manager agrees to maintain adequate insurance in
accordance with industry standards and consistent with the type and amount
maintained by the Manager on the Closing Date. Such insurance will cover each of
the Securitization Entities, as an additional insured, to the extent that such
Securitization Entity has an insurable interest therein. Within a reasonable
period of time following the Closing Date, the Manager shall deliver to the
Trustee a schedule listing the policy numbers of its existing insurance
policies.

(g) Maintenance of Accounts; Investment of Funds. The Manager shall maintain and
manage the Management Accounts (and certain other accounts from time to time) in
the name of, and for the benefit of, the Securitization Entities. The Manager
shall have the right to invest and reinvest funds deposited in any Management
Account in Eligible Investments. All income or other gain from such Eligible
Investments will be credited to the related Management Account, and any loss
resulting from such investments will be charged to the related Management
Account. The Investment Income attributable to the amount on deposit in the
Management Accounts will be withdrawn on or prior to the Business Day preceding
each Quarterly Payment Date for deposit to the Collection Account no later than
10:00 A.M. (New York City time) on such Quarterly Calculation Date for
application as Collections in respect of such Quarterly Payment Date.

(h) Collection of Payments; Remittances; Collection Account. The Manager shall
(i) cause the collection of all amounts owing under the terms and provisions of
each Managed

 

15



--------------------------------------------------------------------------------

Document in accordance with the Managing Standard and (ii) make all deposits to
and withdrawals from the Management Accounts in accordance with this Agreement
(including the Managing Standard), the Indenture and the applicable Managed
Documents.

(i) Collections. The Manager shall use commercially reasonable efforts to cause
all Collections due and to become due to any Securitization Entity to be
deposited into a Concentration Account in accordance with Section 5.10(a) of the
Base Indenture.

(j) Business Development Transactions. The Manager will enter into Business
Development Transactions on behalf of the Securitization Entities. To enter into
Business Development Transactions, the Manager may, without limitation,
(a) develop a restaurant and subsequently sell such restaurant to one or more
Franchisees; (b) purchase an asset and subsequently resell such asset to one or
more Franchisees (excluding any Refranchising Asset Dispositions); and
(c) resell, transfer or otherwise dispose of a Franchise Arrangement or
Franchised POD Lease that results in the replacement of a Franchise Arrangement
or Franchised POD Lease with one or more New Franchise Arrangements or
Franchised POD Leases, including, without limitation, any resale, transfer,
termination or creation (or combination thereof) of a Securitization Entity’s
interest in a Franchise Arrangement or Franchised POD Lease. The consideration
for any Business Development Transaction may consist of cash, a Franchisee
Promissory Note, other non-cash consideration agreed by the Manager in
accordance with the Managing Standard or any combination thereof. The Manager
may engage in Business Development Transactions with current and future
Franchisees. The Manager shall deposit or cause to be deposited all Business
Development Transaction Receipts into the applicable Concentration Account.
Within three (3) Business Days following receipt of any Business Development
Transaction Receipts, the Manager shall transfer such amounts to an account
maintained by the Manager or a Sub-Manager, as applicable, to fund, or to
reimburse itself for, current or future Business Development Transaction
Expenses. Within three (3) weeks after the end of each Monthly Fiscal Period,
the Manager shall transfer to the Collection Account an amount equal to the
Business Development Transaction Net Gain with respect to the Monthly Fiscal
Period immediately preceding such date.

(k) Deposit of Misdirected Funds; No Commingling; Misdirected Payments. The
Manager shall promptly deposit into any Concentration Account, any Advertising
Fund Account or the SVC Account (as defined in the SVC Program Agreement), as
applicable, as determined by the Manager, within three (3) Business Days (unless
such deposit requires an international funds transfer, in which case such funds
must be deposited to the applicable account within five (5) Business Days of
receipt) following Actual Knowledge of the receipt thereof by the Manager or any
of its Affiliates and in the form received or in cash, all payments received by
the Manager or any of its Affiliates in respect of the Managed Assets
incorrectly sent to the Manager or any of its Affiliates. The Manager shall not
commingle with its own assets and shall keep separate, segregated and
appropriately marked and identified all Managed Assets and any other property
comprising any part of the Collateral, and for such time, if any, as such
Managed Assets or such other property are in the possession or control of the
Manager to the extent such Managed Assets or such other property is Collateral,
the Manager shall hold the same in trust for the benefit of the Trustee and the
Secured Parties (or, following termination of the Indenture, the applicable
Securitization Entity). Additionally, the Manager shall notify the Trustee in
writing of any amounts incorrectly deposited into the Collection Account and
arrange for the prompt remittance

 

16



--------------------------------------------------------------------------------

by the Trustee of such funds from the Collection Account to the Manager. The
Trustee shall have no obligation to verify any information provided to it by the
Manager hereunder and shall remit such funds to the Manager based solely on the
notification it receives from the Manager.

(l) Other Amounts Received from Franchisees. The Manager shall cause all amounts
received, other than Collections, to be deposited directly into an account
maintained by DBI or its Affiliates (other than the Securitization Entities) and
not subject to the Lien of the Trustee pursuant to the Related Documents.

SECTION 2.2 Advances.

(a) Manager Advances. The Manager may, if in its sole discretion it deems such
advance recoverable, but shall not be obligated to, make Manager Advances to, or
on behalf of, any Securitization Entity in connection with the operation of the
Dunkin’ Donuts/Baskin-Robbins System and other Managed Assets. Manager Advances
will accrue interest at the Advance Interest Rate and shall be reimbursable on
each Weekly Allocation Date in accordance with the Priority of Payments.

(b) Business Development Transaction Advances. The Manager may, if in its sole
discretion it deems such advance recoverable, but shall not be obligated to,
make an advance (each, a “Business Development Transaction Advance”) to fund any
Business Development Transaction Expenses, it being understood and agreed that
reimbursements of any such advances shall constitute Excluded Amounts and that
any such advances shall not constitute Manager Advances. Business Development
Transaction Advances that have not been reimbursed by the end of the Monthly
Fiscal Period following the Monthly Fiscal Period in which the related Business
Development Transaction is completed will accrue interest at the Advance
Interest Rate.

(c) Product Sourcing Advances. In the event sufficient funds are not available
in the U.K. Concentration Account to pay any Product Sourcing Obligations, the
Manager may, but shall not be obligated to, make an advance (each, a “Product
Sourcing Advance”) to fund such payment to the extent that it reasonably expects
to be reimbursed for such advances from the proceeds of future Collections
deposited in the U.K. Concentration Account, it being understood and agreed that
any such advances shall not constitute Manager Advances. Each Product Sourcing
Advance shall be repaid solely from Collections deposited in the U.K.
Concentration Account after the date of such Product Sourcing Advance in
accordance with Section 5.10(b) of the Base Indenture. Product Sourcing Advances
will accrue interest at the Advance Interest Rate from the end of the Monthly
Fiscal Period following the Monthly Fiscal Period in which such Product Sourcing
Advance was made.

(d) Ad Fund Manager Advances. The Manager may make advances to fund deficits in
the Advertising Fund Accounts from time to time to the extent that it reasonably
expects to be reimbursed for such advances from the proceeds of future
Advertising Fees, it being understood and agreed that any such advances shall
not constitute Manager Advances. Ad Fund Manager Advances shall be repaid
directly from the applicable Advertising Fund Account out of future collections
of Advertising Fees.

 

17



--------------------------------------------------------------------------------

(e) Real Estate Holder Advances. In the event sufficient funds are not available
in the Real Estate Obligations Account to pay any Real Estate Obligation, the
Manager may, but shall not be obligated to, make an advance (each, a “Real
Estate Holder Advance”) to fund such Real Estate Obligation to the extent that
it reasonably expects to be reimbursed for such advances from the proceeds of
future Franchisee Lease Payments, it being understood and agreed that any such
advances shall not constitute Manager Advances. Each Real Estate Holder Advance
shall be repaid solely from Franchisee Lease Payments received in the Real
Estate Obligations Account after the date of such Real Estate Holder Advance in
accordance with Section 5.10(d) of the Base Indenture. Real Estate Holder
Advances will accrue interest at the Advance Interest Rate from the end of the
Monthly Fiscal Period following the Monthly Fiscal Period in which such Real
Estate Holder Advance was made.

(f) Repayment of Manager Advances. The Master Issuer shall pay Manager Advance
Reimbursement Amounts to the Manager in accordance with Section 5.11 of the Base
Indenture.

SECTION 2.3 Deposit Accounts. The Manager shall maintain the Concentration
Accounts in accordance with the Indenture.

SECTION 2.4 Records. The Manager shall retain all material data (including,
without limitation, computerized records) relating directly to, or maintained in
connection with, the servicing of the Managed Assets at its address indicated in
SECTION 9.6 (or at an off-site storage facility reasonably acceptable to the
Master Issuer and the Control Party) or, upon thirty (30) days’ notice to the
Master Issuer, the IP Holders, the Servicer, the Back-Up Manager, the Rating
Agencies and the Trustee, at such other place where the servicing office of the
Manager is located, and it shall give the Trustee, the Back-Up Manager and the
Servicer access to all such data in accordance with the terms and conditions set
forth in Section 8.6 of the Base Indenture; provided, however, that the Trustee
shall not be obligated to verify, recalculate or review any such data. If the
rights of the Manager shall have been terminated in accordance with SECTION 7.1
or if this Agreement shall have been terminated pursuant to SECTION 9.1, the
Manager shall, upon demand of the Trustee (based upon the written direction of
the Control Party), in the case of a termination pursuant to SECTION 7.1, or
upon the demand of the Master Issuer, in the case of a termination pursuant to
SECTION 9.1, deliver to the demanding party or its designee all data in its
possession or under its control (including, without limitation, computerized
records) necessary for the servicing of the Managed Assets; provided, however,
that the Manager may retain a single set of copies of any books and records that
the Manager reasonably believes will be required by it for the purpose of
performing any of the Manager’s accounting, public reporting or other
administrative functions that are performed in the ordinary course of the
Manager’s business; and provided, further, that the Manager shall have access,
during normal business hours and upon reasonable notice, to all books and
records that the Manager reasonably believes would be necessary or desirable for
the Manager in connection with the preparation of any tax or other governmental
reports and filings and other uses; and provided, further, that if the Master
Issuer shall desire to dispose of any of such books and records at any time
within five (5) years of the Manager’s termination, the Master Issuer shall,
prior to such disposition, give the Manager a reasonable opportunity, at the
Manager’s expense, to segregate and remove such books and records as the Manager
may select. The provisions of this SECTION 2.4 shall not require the Manager to
transfer any proprietary material or computer programs unrelated to the
servicing of the Managed Assets.

 

18



--------------------------------------------------------------------------------

SECTION 2.5 Administrative Duties of Manager.

(a) Duties with Respect to the Related Documents. The Manager, in accordance
with the Managing Standard, shall perform the duties of the applicable
Securitization Entity under the Related Documents except for those duties that
are required to be performed by the equity holders or the managers of a limited
liability company or the stockholders or directors of a corporation pursuant to
applicable law. In furtherance of the foregoing, the Manager shall consult the
managers or the directors, as the case may be, of the Securitization Entities as
the Manager deems appropriate regarding the duties of the Securitization
Entities under the Related Documents. The Manager shall monitor the performance
of the Securitization Entities and, promptly upon obtaining Actual Knowledge
thereof, shall advise the applicable Securitization Entity when action is
necessary to comply with such Securitization Entity’s duties under the Related
Documents. The Manager shall prepare for execution by the Securitization
Entities or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates, notices and opinions as
it shall be the duty of the Securitization Entities to prepare, file or deliver
pursuant to the Related Documents.

(b) Duties with Respect to the Securitization Entities. In addition to the
duties of the Manager set forth in this Agreement or any of the Related
Documents, the Manager, in accordance with the Managing Standard, shall perform
such calculations and shall prepare for execution by the Securitization Entities
or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates, notices and opinions as
it shall be the duty of the Securitization Entities to prepare, file or deliver
pursuant to securities laws and franchise laws. Pursuant to the directions of
the Securitization Entities and in accordance with the Managing Standard, the
Manager shall administer, perform or supervise the performance of such other
activities in connection with the Securitization Entities as are not covered by
any of the foregoing provisions and as are expressly requested by any
Securitization Entity and are reasonably within the capability of the Manager.

(c) Records. The Manager shall maintain appropriate books of account and records
relating to the Services performed under this Agreement, which books of account
and records shall be accessible for inspection by the Master Issuer, the
Trustee, the Back-Up Manager, the Servicer and the Controlling Class
Representative during normal business hours and upon reasonable notice.

(d) Election of the Controlling Class Representative. Pursuant to
Section 11.1(d) of the Base Indenture, if two CCR Candidates both receive votes
from Controlling Class Members holding beneficial interests in exactly 50% of
the Aggregate Outstanding Principal Amount of Notes of the Controlling Class,
the Manager shall have the right to direct the Trustee to appoint one of such
CCR Candidates as the Controlling Class Representative.

SECTION 2.6 No Offset. The payment obligations of the Manager under this
Agreement shall not be subject to, and the Manager hereby waives, any defense,
counterclaim or right of offset which the Manager has or may have against the
Trustee or the Securitization Entities, whether in respect of this Agreement,
any Related Document, any document governing any Managed Asset or otherwise.

 

19



--------------------------------------------------------------------------------

SECTION 2.7 Compensation. As compensation for the performance of its obligations
under this Agreement, the Manager shall be entitled to receive (i) the Weekly
Management Fee, which shall be an arm’s length fee, and (ii) with the written
consent of the Control Party (such consent not to be unreasonably withheld or
delayed), the Supplemental Management Fee, in each case, on each Weekly
Allocation Date out of amounts available therefor under the Indenture on such
Weekly Allocation Date in accordance with the Priority of Payments. The Manager
is required to pay from its own funds all expenses it may incur in performing
its obligations hereunder.

SECTION 2.8 Indemnification.

(a) The Manager agrees to indemnify and hold each of the Master Issuer, each
other Securitization Entity, the Trustee, the Back-Up Manager and the Servicer
(both in its capacity as Servicer and as Control Party) and their respective
members, officers, directors, managers, employees and agents (each an
“Indemnitee”) harmless against all claims, losses, penalties, fines,
forfeitures, liabilities, obligations, damages, actions, suits, legal fees and
related costs and judgments and other costs, fees and reasonable expenses,
including reasonable and documented fees, out-of-pocket charges and
disbursements of counsel (other than the allocated costs of in-house counsel),
that any of them may incur as a result of (i) the failure of the Manager to
perform or observe its obligations under this Agreement or any other Related
Document to which it is a party in its capacity as Manager, (ii) the breach by
the Manager of any representation, warranty or covenant under this Agreement or
any other Related Document to which it is a party in its capacity as Manager, or
(iii) the Manager’s bad faith, negligence or willful misconduct in the
performance of its duties under this Agreement and under the other Related
Documents; provided, however, that there shall be no indemnification under this
SECTION 2.8(a) for a breach of any representation, warranty or covenant relating
to any New Franchise Arrangement or New Real Estate Asset provided in ARTICLE 5
hereof; and provided, further, that the Manager will have no obligation of
indemnity to an Indemnitee to the extent any such claims, losses, penalties,
fines, forfeitures, liabilities, obligations, damages, actions, suits and
related costs and judgments and other costs, fees and reasonable expenses are
caused by the bad faith, gross negligence, willful misconduct, or breach of this
Agreement by the related Indemnitee (unless caused by the Manager with respect
to a Securitization Entity). In the event the Manager is required to make an
indemnification payment pursuant to this SECTION 2.8(a), the Manager shall
promptly pay such indemnification payment directly to the applicable Indemnitee
(or, if due to a Securitization Entity, shall deposit such indemnification
payment directly to the Collection Account).

(b) In the event of a breach of any representation, warranty or covenant
provided in ARTICLE 5 hereof relating to any New Franchise Arrangement or New
Real Estate Asset contributed pursuant to SECTION 5.2(d)(i)(A), the Manager
shall pay to the Master Issuer liquidated damages in an amount equal to the
Indemnification Amount; provided, that if the applicable breach affects only a
portion of the Franchise Arrangements and/or Real Estate Assets relating to a
POD without a Material Adverse Effect on the cash flow generated by the
unaffected Franchise Arrangements and/or Real Estate Assets, the Manager will
only be required

 

20



--------------------------------------------------------------------------------

to pay the Indemnification Amount with respect to the affected Franchise
Arrangements and/or Real Estate Assets. Notwithstanding the foregoing, the
Manager shall not be required to make any indemnification payments to any
Securitization Entity (i) with respect to any assets that were contributed to
any Securitization Entity at the option of the Manager or (ii) if the aggregate
amount of all Indemnification Amounts (excluding any Indemnification Amounts
that would be required to be paid by the Manager but for the application of
clause (i) above) during the fiscal year in which such payment would otherwise
be required to be made is less than or equal to the Indemnification Amounts
Threshold Amount. If the aggregate of all Indemnification Amounts (excluding any
Indemnification Amounts that would be required to be paid by the Manager but for
the application of clause (i) above) during any fiscal year exceeds the
Indemnification Amounts Threshold Amount, the Manager shall be required to pay
an amount equal to the aggregate of all Indemnification Amounts for such fiscal
year (excluding any Indemnification Amounts described in clause (i) above) to
the applicable Securitization Entity or Securitization Entities. Upon payment by
the Manager of the related Indemnification Amount, the applicable Securitization
Entity will assign, to the extent permitted by applicable law, the applicable
Franchise Arrangements or Real Estate Assets (a “Reacquired Asset”) to or at the
direction of the Manager. Any assignment by a Securitization Entity in such
manner will be made without recourse to, or representation or warranty by, the
applicable Securitization Entity, except that the ownership of the Reacquired
Asset must be conveyed free and clear of any Liens created under the Related
Documents. Any assignment by a Securitization Entity of a Reacquired Asset shall
include a master franchise or license agreement permitting the Manager and its
Affiliates the right to sub-franchise such Reacquired Asset. The Manager will be
required to pay all costs and expenses associated with the assignment of the
Reacquired Asset in such manner. The Manager, acting in its sole discretion, may
subsequently contribute the Reacquired Asset to the Securitization Entities, if
such Reacquired Asset subsequently satisfies the eligibility criteria applicable
to such Reacquired Asset under this Agreement.

(c) In addition to the rights provided in SECTION 2.8(b) above, the Manager
agrees to indemnify and hold each Indemnitee harmless if any action or
proceeding (including any governmental investigation and/or the assessment of
any fines or similar items) shall be brought or asserted against such Indemnitee
in respect of a material breach of any representation, warranty or covenant
relating to any New Asset provided in ARTICLE 5 hereof to the extent provided in
SECTION 2.8(a).

(d) Any Indemnitee that proposes to assert the right to be indemnified under
SECTION 2.8 will promptly, after receipt of notice of the commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against the Manager under such sections, notify the Manager of the
commencement of such action, suit or proceeding, enclosing a copy of all papers
served. In the event that any action, suit or proceeding shall be brought
against any Indemnitee (other than the Trustee and its officers, directors,
employees and agents), such Indemnitee shall notify the Manager of the
commencement thereof and the Manager shall be entitled to participate in, and to
the extent that it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to such Indemnitee (which, in the case of a
Securitization Entity, shall be reasonably satisfactory to the Control Party, as
well), and after notice from the Manager to such Indemnitee of its election to
assume the defense thereof, the Manager shall not be liable to such Indemnitee
for any legal expenses subsequently incurred by such Indemnitee in connection
with the defense thereof; provided that the Manager shall not

 

21



--------------------------------------------------------------------------------

enter into any settlement with respect to any claim or proceeding unless such
settlement includes an unconditional release of such Indemnitee from all
liability on claims that are the subject matter of such settlement; and
provided, further, that the Indemnitee shall have the right to employ its own
counsel in any such action the defense of which is assumed by the Manager in
accordance with this SECTION 2.8, but the fees and expenses of such counsel
shall be at the expense of such Indemnitee unless the employment of counsel by
such Indemnitee has been specifically authorized by the Manager, or unless the
Manager is advised in writing by counsel that joint representation would give
rise to a conflict between the Indemnitee’s position and the position of the
Manager and its Affiliates in respect of the defense of the claim. In the event
that any action, suit or proceeding shall be brought against any Trustee or any
of its officers, directors, employees or agents (each, a “Trustee Indemnitee”),
it shall notify the Manager of the commencement thereof and the Trustee
Indemnitee shall have the right to employ its own counsel in any such action at
the expense of the Manager. No Indemnitee shall settle or compromise any claim
covered pursuant to this SECTION 2.8 without the prior written consent of the
Manager, which shall not be unreasonably withheld or delayed. The provisions of
this SECTION 2.8 shall survive the termination of this Agreement or the earlier
resignation or removal of any party hereto.

SECTION 2.9 Nonpetition Covenant. The Manager shall not, prior to the date that
is (a) one year, or if longer, (b) the applicable preference period then in
effect, and in either case of (a) or (b) plus one day, after the payment in full
of the Outstanding Principal Amount of the Notes of each Series, petition or
otherwise invoke the process of any court or governmental authority for the
purpose of commencing or sustaining a case against any Securitization Entity
under any insolvency law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of such
Securitization Entity or any substantial part of its property, or ordering the
winding up or liquidation of the affairs of such Securitization Entity.

SECTION 2.10 Advertising Funds. The Manager will administer the Ad Fund Program
(the “Ad Fund Services”) for the Securitization Entities. The Manager will cause
the Ad Fund Administrator or the U.K. Sub-Manager, as the case may be, to
maintain one or more accounts designated as the “Advertising Fund Accounts” in
the name of the Ad Fund Administrator or the U.K. Sub-Manager, as the case may
be, for Advertising Fees payable by Franchisees to fund the advertising
activities with respect to the Brands. Any Advertising Fees deposited into a
Concentration Account will be transferred by the Manager from a Concentration
Account to the appropriate Advertising Fund Account. The Manager shall not make
or permit or cause any other Person to make or permit any borrowings to be made
or Liens to be levied against the Advertising Fund Accounts or the funds
therein. The Ad Fund Administrator shall apply the amounts on deposit in the
Advertising Fund Accounts solely to cover (a) the costs and expenses (including
costs and expenses incurred prior to the Closing Date) associated with the
administration of such account, (b) costs and expenses related to the marketing
and advertising programs with respect to the applicable Brand, (c) payments to
SVC for the payment of unreimbursed SVC Administration Expenses and
(d) reimbursements to the Manager for Ad Fund Manager Advances. All Investment
Income earned on amounts on deposit in the Advertising Fund Accounts shall be
for the benefit of the Franchise Holders. The Manager, acting on behalf of the
Securitization Entities, may in accordance with the Managing Standard and the
terms of the Franchise Agreements and this Agreement, as applicable, increase or
reduce the Advertising Fees required to be paid by the Franchisees (including
Company-owned PODs),

 

22



--------------------------------------------------------------------------------

pursuant to the terms of the Franchise Agreements and this Agreement and in
accordance with the Managing Standard. The Manager may appoint any Sub-Manager
to maintain and administer an Advertising Fund Account.

SECTION 2.11 Franchise Holder Consent. Subject to the Managing Standard and the
terms of the Indenture, the Manager shall have the authority, on behalf of the
applicable Franchise Holder, to grant or withhold consents of the “franchisor”
required under the Franchise Arrangements.

SECTION 2.12 Appointment of Sub-Managers. The Manager may enter into
Sub-Management Arrangements; provided that, other than with respect to a
Sub-Management Arrangement with an Affiliate of the Manager, no Sub-Management
Arrangement shall be effective unless and until: (i) the Manager receives the
consent of the Control Party; (ii) such Sub-Manager executes and delivers an
agreement to perform and observe, or in the case of an assignment, an assumption
by such successor entity of the due and punctual performance and observance of,
the applicable covenants and conditions to be performed or observed by the
Manager under this Agreement; provided that such Sub-Management Arrangement
shall be terminable by the Control Party upon a Manager Termination Event and
shall contain disentanglement provisions substantially similar to those provided
in SECTION 7.2 herein; and (iii) the Rating Agencies have confirmed that such
Sub-Management Arrangement, or assignment and assumption by such Sub-Manager,
meets the Rating Agency Condition. Subject to the right of the Control Party to
elect to continue the Sub-Management Arrangement, all Sub-Management
Arrangements with an Affiliate of the Manager shall automatically terminate upon
the termination of the Manager pursuant to SECTION 7.1(b). Notwithstanding the
foregoing, the Sub-Management Arrangements entered into by the Manager with the
U.K. Sub-Manager and the Ad Fund Administrator, respectively, shall become
effective on the date hereof.

ARTICLE 3

STATEMENTS AND REPORTS

SECTION 3.1 Reporting by the Manager.

(a) Reports Required Pursuant to the Indenture. The Manager, on behalf of the
Master Issuer, will furnish, or cause to be furnished, to the Trustee and the
Control Party all reports, instructions and notices required to be delivered by
any Securitization Entity pursuant to Section 4.1 of the Indenture.

(b) [Reserved]

(c) Reports Required Pursuant to the Advertising Fund Program Agreement. The
Manager, on behalf of the Ad Fund Administrator, will furnish, or cause to be
furnished, to the Master Issuer, with a copy to the Control Party, all reports
required to be delivered by the Ad Fund Administrator pursuant to Section 2.3 of
the Advertising Fund Program Agreement.

(d) Instructions as to Withdrawals and Payments. The Manager, on behalf of the
Master Issuer, will furnish, or cause to be furnished, to the Trustee or the
Paying Agent, as applicable, written instructions to make withdrawals and
payments from the Collection Account

 

23



--------------------------------------------------------------------------------

and any other Base Indenture Accounts or any Series Account, as contemplated
herein, in the Base Indenture and in any Series Supplement. The Trustee and the
Paying Agent shall follow any such written instructions in accordance with the
terms and conditions of the Base Indenture and any applicable Series Supplement.

SECTION 3.2 Appointment of Independent Auditors. On or before the Closing Date,
the Master Issuer shall appoint a firm of independent public accountants of
recognized national reputation that is reasonably acceptable to the Control
Party to serve as the independent auditors (the “Independent Auditors”) for
purposes of preparing and delivering the reports required by SECTION 3.3. It is
hereby acknowledged that the accounting firm of KPMG LLP is acceptable for
purposes of serving as the Independent Auditors. The Master Issuer may not
remove the Independent Auditors without first giving thirty (30) days’ prior
written notice to the Independent Auditors, with a copy of such notice is also
given concurrently to the Trustee, the Rating Agencies, the Control Party, the
Back-Up Manager and the Manager. Upon any resignation by such firm or removal of
such firm, the Master Issuer shall promptly appoint a successor thereto that
shall also be a firm of independent public accountants of recognized national
reputation to serve as the Independent Auditors hereunder. If the Master Issuer
shall fail to appoint a successor firm of Independent Auditors within thirty
(30) days after the effective date of such resignation or removal, the Control
Party shall promptly appoint a successor firm of independent public accountants
of recognized national reputation that is reasonably satisfactory to the Manager
to serve as the Independent Auditors hereunder. The fees of any Independent
Auditors shall be payable by the Master Issuer.

SECTION 3.3 Annual Accountants’ Reports. On or before 120 days after the end of
each fiscal year of the Manager, the Manager shall deliver to the Master Issuer,
the Trustee, the Servicer, the Back-Up Manager and the Rating Agencies a
separate report concerning the fiscal year just ended (or such other first
period since the date of this Agreement), prepared by the Independent Auditors
or the Back-Up Manager, to the effect that: (A) such firm has examined the
assertion of the Manager’s management as to its compliance with its management
requirements for such fiscal year (or other period); (B) in the case of the
Independent Auditors, such examination was made in accordance with the generally
accepted auditing standards established by the American Institute of Certified
Public Accountants; and (C) except as described in the report, management’s
assertion is fairly stated in all material respects. If such report is prepared
by the Independent Auditors, the report will also indicate that the firm is
independent of the Manager within the meaning of the Code of Professional Ethics
of the American Institute of Certified Public Accountants. In the event such
Independent Auditors require the Trustee to agree to the procedures to be
performed by such firm in any of the reports required to be prepared pursuant to
this SECTION 3.3, the Manager shall direct the Trustee in writing to so agree as
to the procedures described therein; it being understood and agreed that the
Trustee shall deliver such letter of agreement (which shall be in a form
satisfactory to the Trustee) in conclusive reliance upon the direction of the
Manager, and the Trustee has not made any independent inquiry or investigation
as to, and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.

SECTION 3.4 Available Information. The Manager, on behalf of the Master Issuer,
shall make available to Noteholders, Note Owners or prospective purchasers, on a
confidential basis, the information provided to the Control Party pursuant to
Section 4.1 of the Base Indenture. Notwithstanding the foregoing, the Manager
shall not make available any information referred to in this SECTION 3.4 to
Persons who are Competitors or who are not QIB/QPs.

 

24



--------------------------------------------------------------------------------

ARTICLE 4

THE MANAGER

SECTION 4.1 Representations and Warranties Concerning the Manager. The Manager
represents and warrants to the Master Issuer, the other Securitization Entities
party hereto and the Trustee, as of the Closing Date, as follows:

(a) Organization and Good Standing. The Manager (i) is a corporation, duly
formed and organized, validly existing and in good standing under the laws of
the State of Delaware, (ii) is duly qualified to do business as a foreign
corporation and in good standing under the laws of each jurisdiction where the
character of its property, the nature of its business or the performance of its
obligations under the Related Documents make such qualification necessary and
(iii) has the power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted and to perform its obligations under this Agreement, except in each
case referred to in clause (ii) or (iii) to the extent that the failure to do so
is not reasonably likely to result in a Material Adverse Effect on the Manager.

(b) Power and Authority; No Conflicts. The execution and delivery by the Manager
of this Agreement and its performance of, and compliance with, the terms hereof
are within the power of the Manager and have been duly authorized by all
necessary corporate action on the part of the Manager. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions herein
contemplated to be consummated by the Manager, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, any of the provisions of any law, governmental
rule, regulation, judgment, decree or order binding on the Manager or its
properties, except to the extent that such conflict, breach or default would not
have a Material Adverse Effect, or any of the provisions of any material
indenture, mortgage, lease, contract or other instrument to which the Manager is
a party or by which it or its property is bound or result in the creation or
imposition of any lien, charge or encumbrance upon any of its property pursuant
to the terms of any such indenture, mortgage, leases, contract or other
instrument except to the extent such creation or imposition would not have a
Material Adverse Effect.

(c) Consents. Except for registrations as a franchise broker or franchise sales
agent as may be required under state franchise statutes and regulations, the
Manager is not required to obtain the consent of any other party or the consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority in connection with the execution, delivery or performance
by the Manager of this Agreement, or the validity or enforceability of this
Agreement against the Manager, except to the extent that a state or foreign
franchise law requires filing and other compliance actions by virtue of
considering the Manager as a “subfranchisor”.

 

25



--------------------------------------------------------------------------------

(d) Due Execution and Delivery. This Agreement has been duly executed and
delivered by the Manager and constitutes a legal, valid and binding instrument
enforceable against the Manager in accordance with its terms (except as may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity and by an implied covenant of good faith and fair dealing).

(e) No Litigation. Except for the Quebec Litigation, there are no actions,
suits, investigations or proceedings pending or, to the Actual Knowledge of the
Manager, threatened in writing against or affecting the Manager, before or by
any Governmental Authority having jurisdiction over the Manager or any of its
properties or with respect to any of the transactions contemplated by this
Agreement (i) asserting the illegality, invalidity or unenforceability, or
seeking any determination or ruling that would affect the legality, binding
effect, validity or enforceability of this Agreement, or (ii) which would
reasonably be expected to have a Material Adverse Effect. The Manager is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(f) Due Qualification. Except for registrations as a franchise broker or
franchise sales agent as may be required under state or foreign franchise
statutes and regulations and except to the extent that a state or foreign
franchise law requires filing and other compliance actions by virtue of
considering the Manager as an “subfranchisor”, the Manager has obtained or made
all material licenses, registrations, consents, approvals, waivers and
notifications of creditors, lessors and other Persons, in each case, in
connection with the execution and delivery of this Agreement by the Manager, and
the consummation by the Manager of all the transactions herein contemplated to
be consummated by the Manager and the performance of its obligations hereunder
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

(g) No Default. The Manager is not in default under any agreement, contract,
instrument or indenture to which the Manager is a party or by which it or its
properties is or are bound, or with respect to any order of any Governmental
Authority, which would have a Material Adverse Effect; and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any Governmental Authority, which would have a
Material Adverse Effect.

(h) Taxes. The Manager has filed or caused to be filed all federal tax returns
and all material state and other tax returns which, to the Actual Knowledge of
the Manager, are required to be filed, except where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect. The Manager
has paid or made adequate provisions for the payment of all taxes shown as due
on such returns, and all assessments made against it or any of its property
(other than any amount of tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Manager).

 

26



--------------------------------------------------------------------------------

(i) Accuracy of Information. As of the date thereof, the information contained
in the Offering Memorandum regarding (i) the Manager, (ii) the servicing of the
Managed Assets by the Manager and (iii) the description of this Agreement
therein does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
materially misleading in each case when taken as a whole and in the light of the
circumstances under which they were made; and with respect to its projected
financial information, the Manager represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time.

(j) Financial Statements. As of the Closing Date, the audited consolidated
balance sheets of DBGI as of December 28, 2013 and the related consolidated
statements of income, shareholders’ equity, comprehensive income, and cash flows
for the years ended December 28, 2013, December 29, 2012 and December 31, 2011
incorporated by reference in the Offering Memorandum, reported on and
accompanied by an unqualified report from KPMG LLP, present fairly the financial
condition of DBGI as at such date, and the results of operations, shareholders’
equity, comprehensive income, and cash flows for the respective periods then
ended. The unaudited consolidated balance sheets of DBGI as of September 27,
2014, the related unaudited consolidated statements of income and comprehensive
income for the three and nine months ended September 27, 2014, and the related
unaudited consolidated statements of cash flows for the nine months ended
September 27, 2014 incorporated by reference in the Offering Memorandum, present
fairly, in all material respects, the financial condition of DBGI as of such
date, and the results of operations, shareholders’ equity and comprehensive
income, and cash flows for the periods then ended (subject to normal year-end
audit adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP (except
as otherwise stated therein) applied consistently through the periods involved,
subject, in the case of such quarterly financial statements, to the absence of
all required footnotes and to normal year-end audit adjustments.

(k) No Material Adverse Effect. Since September 27, 2014, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.

(l) Pension and Welfare Plans. During the five-year period prior to the date on
which this representation is made or deemed made with respect to any Plan, no
ERISA Event has occurred which would reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, neither the Manager nor any of its Subsidiaries has any
contingent liability with respect to any post-retirement medical benefits under
a Welfare Plan, other than liability for continuation coverage described in Part
6 of Subtitle B of Title I of ERISA or other applicable similar continuation of
coverage laws. Except as would not reasonably be expected to have a Material
Adverse Effect, (i) no Multiemployer Plan is in reorganization (as defined in
Section 4241 of ERISA) or is insolvent (as defined in Section 4245 of ERISA) and
(ii) no non-exempt prohibited transaction (as defined in Section 406 of ERISA or
Section 4975 of the Code) has occurred involving any Plan.

(m) Environmental Matters. There are no material costs or liabilities associated
with any and all applicable foreign, federal, state and local laws and
regulations, and directives of any Governmental Authority relating to the
protection of human health and safety, natural resources,

 

27



--------------------------------------------------------------------------------

the environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) (including, without limitation, any capital
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties), except for costs or liabilities which would not, individually or
in the aggregate, be reasonable expected to have a Material Adverse Effect.

(n) No Manager Termination Event. No Manager Termination Event has occurred or
is continuing, and, to the Actual Knowledge of the Manager, there is no event
which, with notice or lapse of time, or both, would constitute a Manager
Termination Event.

(o) Location of Records. The offices at which the Manager keeps its records
concerning the Managed Assets are located at the Manager’s address set forth in
the Indenture.

SECTION 4.2 Existence; Status as Manager. The Manager shall keep in full effect
its existence under the laws of the state of its incorporation, and maintain its
rights and privileges necessary or desirable in the normal conduct of its
business and the performance of its obligations hereunder, and will obtain and
preserve its qualification to do business in each jurisdiction in which the
failure to so qualify either individually or in the aggregate would be
reasonably likely to have a Material Adverse Effect.

SECTION 4.3 Performance of Obligations.

(a) Punctual Performance. The Manager shall punctually perform and observe all
of its obligations and agreements contained in this Agreement in accordance with
the terms hereof and as contemplated by the Managing Standard.

(b) Limitations of Responsibility of the Manager. The Manager will have no
responsibility under this Agreement other than to render the Services called for
hereunder in good faith and consistent with the Managing Standard.

(c) Right to Receive Instructions. In the event that the Manager is unable to
decide between alternative courses of action, or is unsure as to the application
of any provision of this Agreement or any Related Document, or any such
provision is, in the good faith judgment of the Manager, ambiguous as to its
application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement or any Related Document permits
any determination by the Manager or is silent or is incomplete as to the course
of action which the Manager is required to take with respect to a particular set
of facts, the Manager may give notice (in such form as shall be appropriate
under the circumstances) to the Control Party requesting instructions in
accordance with the Base Indenture and, to the extent that the Manager shall
have acted or refrained from acting in good faith in accordance with any such
instructions received from the Control Party, the Manager shall not be liable on
account of such action or inaction to any Person. Subject to the Managing
Standard, if the Manager shall not have received appropriate instructions from
the Control Party within ten (10) days of such notice (or within such shorter
period of time as may be specified in such notice) the Manager may, but shall be
under no duty to, take or refrain from taking such action, not inconsistent with
this Agreement or the Related Documents, as the Manager shall deem to be in the
best interests of the Noteholders

 

28



--------------------------------------------------------------------------------

and the Securitization Entities. The Manager shall have no liability to any
Person for such action or inaction taken in reliance on the preceding sentence
except for the Manager’s own bad faith, negligence or willful misconduct.

(d) No Duties Except as Specified in this Agreement or in Instructions. The
Manager shall not have any duty or obligation to manage, make any payment in
respect of, register, record, sell, reinvest, dispose of, create, perfect or
maintain title to, or any security interest in, or otherwise deal with the
Collateral, to prepare or file any report or other document or to otherwise take
or refrain from taking any action under, or in connection with, any document
contemplated hereby to which the Manager is a party, except as expressly
provided by the terms of this Agreement and consistent with the Managing
Standard, and no implied duties or obligations shall be read into this Agreement
against the Manager. The Manager nevertheless agrees that it will, at its own
cost and expense, promptly take all action as may be necessary to discharge any
Liens (other than Permitted Liens) on any part of the Managed Assets which
result from valid claims against the Manager personally whether or not related
to the ownership or administration of the Managed Assets or the transactions
contemplated by the Related Documents.

(e) No Action Except Under Specified Documents or Instructions. The Manager
shall not manage, control, use, sell, reinvest, dispose of or otherwise deal
with any part of the Collateral except in accordance with the powers granted to,
and the authority conferred upon, the Manager pursuant to this Agreement or the
Related Documents.

(f) Limitations on the Manager’s Liability. Subject to SECTION 2.8, and except
for any loss, liability, expense, damage, action, suit or injury arising out of,
or resulting from: (i) any breach or default by the Manager in the observance or
performance of any of its agreements contained in this Agreement or the other
Related Documents; (ii) the breach by the Manager of any representation,
warranty or covenant made by it in this Agreement or (iii) acts or omissions
constituting the Manager’s own bad faith, negligence or willful misconduct in
the performance of its duties hereunder or under the other Related Documents or
otherwise, neither the Manager nor any of its Affiliates (other than any
Securitization Entity), managers, officers, members or employees will be liable
to any Securitization Entity, the Noteholders or any other Person under any
circumstances, including, without limitation:

(i) for any action taken or omitted to be taken by the Manager in good faith in
accordance with the instructions of the Trustee or the Control Party;

(ii) for any representation, warranty, covenant, agreement or Indebtedness of
any Securitization Entity under the Notes, any other Related Document or the
Managed Documents, or for any other liability or obligation of any
Securitization Entity;

(iii) for or in respect of the validity or sufficiency of this Agreement or for
the due execution hereof by any party hereto other than the Manager, or for the
form, character, genuineness, sufficiency, value or validity of any part of the
Collateral including, without limitation, the creditworthiness of any
Franchisee, lessee or other obligor thereunder, or for or in respect of the
validity or sufficiency of the Related Documents;

 

29



--------------------------------------------------------------------------------

(iv) for any action or inaction of the Trustee, the Back-Up Manager or the
Servicer, or for the performance of, or the supervision of the performance of,
any obligation under this Agreement or any other Related Document that is
required to be performed by the Trustee, the Back-Up Manager or the Servicer;
and

(v) for any error of judgment made in good faith.

(g) No Financial Liability. No provision of this Agreement (other than (i) the
last sentence of paragraph (d) above and (ii) SECTION 2.8) shall require the
Manager to expend or risk its funds or otherwise incur any financial liability
in the performance of any of its rights or powers hereunder, if the Manager has
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to the Manager. Notwithstanding the foregoing, the Manager shall be obligated to
perform its obligations hereunder, consistent with the Managing Standard,
notwithstanding the fact that the Manager may not be entitled to be reimbursed
for all of its expenses incurred in connection with its obligations hereunder as
a result of any limit on amounts payable pursuant to the definitions of Weekly
Management Fee and Supplemental Management Fee. The Manager shall not be liable
under the Notes and shall not be responsible for any amounts required to be paid
by the Securitization Entities under or pursuant to the Indenture.

(h) Reliance. The Manager may, reasonably and in good faith, conclusively rely
on, and shall be protected in acting or refraining from acting when doing so, in
each case in accordance with any signature, instrument, notice, resolution,
request, consent, order, certificate, report, opinion, bond or other document or
paper reasonably believed by it to be genuine and believed by it to be signed by
the proper party or parties. The Manager may accept a certified copy of a
resolution of the board of directors or other governing body of any entity as
conclusive evidence that such resolution has been duly adopted by such body and
that the same is in full force and effect. As to any fact or matter the manner
or ascertainment of which is not specifically prescribed herein, the Manager may
in good faith for all purposes hereof reasonably rely on a certificate, signed
by any Authorized Officer of the relevant party, as to such fact or matter, and
such certificate reasonably relied upon in good faith shall constitute full
protection to the Manager for any action taken or omitted to be taken by it in
good faith in reliance thereon.

(i) Consultations with Third Parties; Advice of Counsel. In the exercise and
performance of its duties and obligations hereunder or under any of the Related
Documents, the Manager (i) may act directly or through agents (in compliance
with SECTION 8.1(a)) or attorneys pursuant to agreements entered into with any
of them; provided that the Manager shall remain primarily liable hereunder for
the acts or omissions of such agents or attorneys and (ii) may, at the expense
of the Manager, consult with counsel, accountants and other professionals or
experts selected and monitored by the Manager in good faith and in the absence
of negligence, and the Manager shall not be liable for anything done, suffered
or omitted in good faith by it in accordance with the advice or opinion of any
such counsel, accountants or other professionals or experts.

(j) Independent Contractor. In performing its obligations as manager hereunder
the Manager acts solely as an independent contractor of each Securitization
Entity, except to the extent the Manager is deemed to be an agent of a
Securitization Entity by virtue of engaging in

 

30



--------------------------------------------------------------------------------

franchise sales activities, as a broker, or receiving payments on behalf of the
Securitization Entities, as applicable. Nothing in this Agreement shall, or
shall be deemed to, create or constitute any joint venture, partnership,
employment, or any other relationship between any Securitization Entity and the
Manager other than the independent contractor contractual relationship
established hereby. Nothing herein shall be deemed to vest in the Manager title
or any other right or interest in or to the Securitization IP. The Manager shall
not be, nor shall be deemed to be, liable for any acts or obligations of the
Securitization Entities, the Control Party, the Back-Up Manager, the Servicer or
the Trustee (except as set forth in SECTION 4.3(f) hereof) and, without limiting
the foregoing, the Manager shall not be liable under or in connection with the
Notes. The Manager shall not be responsible for any amounts required to be paid
by the Master Issuer under or pursuant to the Indenture.

SECTION 4.4 Merger; Resignation and Assignment.

(a) Preservation of Existence. The Manager shall not merge into any other Person
or convey, transfer or lease substantially all of its assets; provided, however,
that nothing contained in this Agreement shall be deemed to prevent (i) the
merger into the Manager of another Person, (ii) the consolidation of the Manager
and another Person, (iii) the merger of the Manager into another Person or
(iv) the sale of substantially all of substantially all the property or assets
of the Manager to another Person, so long as (A) the surviving Person of the
merger or the purchaser of the assets of the Manager shall continue to be
engaged in the same line of business as the Manager and shall have the capacity
to perform its obligations hereunder with at least the same degree of care,
skill and diligence as measured by customary practices with which the Manager is
required to perform such obligations hereunder, (B) in the case of a merger or
sale, the surviving Person of the merger or the purchaser of the assets of the
Manager shall expressly assume the obligations of the Manager under this
Agreement and expressly agree to be bound by all other provisions applicable to
the Manager under this Agreement in a supplement to this Agreement in form and
substance reasonably satisfactory to the Control Party and (C) with respect to
such event, in and of itself, the Rating Agency Condition has been met.
Notwithstanding anything to the contrary contained in this SECTION 4.4(a), the
Manager shall be permitted to reorganize into a Delaware limited liability
company without having to satisfy any of the requirements of the preceding
sentence.

(b) Resignation. The Manager shall not resign from the rights, powers,
obligations and duties hereby imposed on it except (i) upon determination that
(A) the performance of its duties hereunder is no longer permissible under
applicable law and (B) there is no reasonable action which the Manager could
take to make the performance of its duties hereunder permissible under
applicable law or (ii) if the Manager is terminated as the Manager pursuant to
SECTION 7.1(b). As to clause (i)(A) above, any such determination permitting the
resignation of the Manager shall be evidenced by an Opinion of Counsel to such
effect delivered to the Trustee, the Back-Up Manager and the Control Party. No
such resignation shall become effective until a successor shall have assumed the
responsibilities and obligations of the Manager in accordance with SECTION
7.1(b). The Trustee, the Securitization Entities, the Back-Up Manager, the
Servicer and the Rating Agencies shall be notified of such resignation in
writing by the Manager. From and after such effectiveness, the Successor Manager
shall be, to the extent of the assignment, the “Manager” hereunder. Except as
provided above in this SECTION 4.4(b), the Manager may not assign this Agreement
or any of its rights, powers, duties or obligations hereunder.

 

31



--------------------------------------------------------------------------------

(c) Term of Agreement. Except as provided in SECTION 4.4(a) and SECTION 4.4(b),
the duties and obligations of the Manager under this Agreement shall continue
until this Agreement shall have been terminated as provided in SECTION 9.1, and
shall survive the exercise by the Master Issuer or the Trustee of any right or
remedy under this Agreement, or the enforcement by the Master Issuer, the
Trustee or any Noteholder of any provision of the Indenture, the other Related
Documents, the Notes or this Agreement.

SECTION 4.5 Taxes. The Manager shall file or cause to be filed all federal tax
returns and all material state and other tax returns which, to the Actual
Knowledge of the Manager, are required to be filed by the Manager, except where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect. The Manager shall pay or make adequate provisions for the
payment of all taxes shown as due on such returns, and all assessments made
against it or any of its property (other than any amount of tax the validity of
which is being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Manager).

SECTION 4.6 Notice of Certain Events. Upon the occurrence of any of the
following events: (a) an ERISA Event, (b) notice of the institution of
proceedings or the taking of any other action by the PBGC or the Manager or any
member of its Controlled Group that is intended to result in the withdrawal
from, or the termination or insolvency of, any Single-Employer Plan or
Multiemployer Plan, (c) any action, suit, investigation or proceeding pending
or, to the Actual Knowledge of the Manager, threatened in writing against or
affecting the Manager, before or by any court, administrative agency, arbitrator
or governmental body having jurisdiction over the Manager or any of its
properties either asserting the illegality, invalidity or unenforceability of
any of the Related Documents, seeking any determination or ruling that would
affect the legality, binding effect, validity or enforceability of any of the
Related Documents or which could reasonably be expected to have a Material
Adverse Effect or (d) any material breach of violation of the provisions of
SECTION 4.9 hereof, the Manager shall provide written notice to the Trustee, the
Servicer, the Back-Up Manager and the Rating Agencies of the same promptly and
in any event within five (5) Business Days of obtaining Actual Knowledge of the
same.

SECTION 4.7 Capitalization. The Manager shall have sufficient capital to perform
all of its obligations under this Agreement at all times from the Closing Date
and until the Indenture has been terminated in accordance with the terms
thereof.

SECTION 4.8 Franchise Law Determination. Upon final determination by any state
franchising authority that the Manager is required under state franchise
statutes or regulations to register as a franchise broker or franchise sales
agent in such state, the Manager within sixty (60) days of such determination
shall file such documents as are necessary to register as a franchise broker or
franchise sales agent as required by such state franchising authority. Upon
final determination by any state franchising authority that the Manager is
considered by such state franchising authority to be a “subfranchisor”, the
Manager within one-hundred twenty (120) days of such determination shall file
such documents and take such other compliance actions as are required by such
state franchising authority or under such state’s franchise laws.

 

32



--------------------------------------------------------------------------------

SECTION 4.9 Maintenance of Separateness. The Manager covenants that, except as
contemplated by the Related Documents:

(a) the books and records of each Securitization Entity will be maintained
separately from those of the Manager and each of its Affiliates that is not a
Securitization Entity;

(b) all financial statements of the Manager that are consolidated to include any
Securitization Entity and that are distributed to any party will contain
detailed notes clearly stating that (i) all of such Securitization Entity’s
assets are owned by such Securitization Entity, and (ii) such Securitization
Entity is a separate entity and, as may be applicable, has creditors who have
received interests in the Securitization Entity’s assets;

(c) the Manager will observe (and will cause each of its Affiliates that is not
a Securitization Entity to observe) corporate or limited liability company
formalities in its dealing with any Securitization Entity;

(d) except as contemplated under this Agreement, the Manager shall not (and
shall not permit any of its Affiliates that is not a Securitization Entity to)
commingle its funds with any funds of any Securitization Entity; provided that
the foregoing shall not prohibit the Manager or any successor to or assignee of
the Manager from holding funds of the Securitization Entity in its capacity as
manager for such entity in a segregated account identified for such purpose;

(e) the Manager will (and shall cause each of its Affiliates that is not a
Securitization Entity to) maintain arm’s length relationships with each
Securitization Entity and each of the Manager and its Affiliates that are not
Securitization Entities will be compensated at market rates for any Services it
renders or otherwise furnishes to such Securitization Entity, it being
understood that the Weekly Management Fee, the Supplemental Management Fee, the
amounts paid pursuant the SVC Program Agreement and the Collateral Transaction
Documents (other than any Charter Document) are representative of such arm’s
length relationship between any Securitization Entity, on the one hand, and any
Non-Securitization Entity, on the other hand;

(f) the Manager will not be, and will not hold itself out to be, responsible for
the debts of any Securitization Entity or the decisions or actions in respect of
the daily business and affairs of any Securitization Entity and the Manager will
not knowingly permit any Securitization Entity to hold the Manager out to be
responsible for the debts of such Securitization Entity or the decisions or
actions in respect of the daily business and affairs of such Securitization
Entity; and

(g) upon an officer of the Manager obtaining Actual Knowledge that any of the
foregoing provisions in this SECTION 4.9 hereof has been breached or violated in
any material respect, the Manager will take such actions as may be reasonable
and appropriate under the circumstances to correct and remedy such breach or
violation as soon as reasonably practicable under such circumstances.

SECTION 4.10 Non-Securitization Debt Cap. Following the Closing Date, the
Manager shall not and shall not permit the other Non-Securitization Entities to
incur any additional Indebtedness for borrowed money (“Specified
Non-Securitization Debt”) if, after giving effect to such

 

33



--------------------------------------------------------------------------------

incurrence (and any repayment of Specified Non-Securitization Debt on such
date), such incurrence would cause the aggregate outstanding principal amount of
the Specified Non-Securitization Debt of the Non-Securitization Entities as of
such date to exceed $100,000,000 (the “Specified Non-Securitization Debt Cap”);
provided that the Specified Non-Securitization Debt Cap shall not be applicable
to Specified Non-Securitization Debt that is (i) issued or incurred to refinance
the Notes in whole, (ii) in excess of the Specified Non-Securitization Debt Cap
if (a) the creditors (excluding (x) any creditor with respect to an aggregate
amount of outstanding Indebtedness less than $100,000 and (y) any Indebtedness
incurred by any Person prior to such Person becoming an Affiliate of a
Non-Securitization Entity) under and with respect to such Indebtedness execute a
non-disturbance agreement with the Trustee, as directed by the Manager and in a
form reasonably satisfactory to the Servicer and the Trustee, that acknowledges
the terms of the securitization transaction including the bankruptcy remote
status of the Securitization Entities and their assets and (b) after giving pro
forma effect to the incurrence of such Indebtedness (and any repayment of
existing Indebtedness and any related acquisition or other transaction occurring
prior to or substantially concurrently with the incurrence of such
indebtedness), the DBI Leverage Ratio is less than or equal to 7.0x,
(iii) considered Indebtedness due solely to a change in accounting rules that
takes effect subsequent to the Closing Date but that was not considered
Indebtedness prior to such date or (iv) in respect of any obligation of any
Non-Securitization Entity to reimburse the Master Issuer for any draws under any
one or more letters of credit.

SECTION 4.11 Special Provisions as to Securitization IP.

(a) The Manager acknowledges and agrees that each IP Holder has the right and
duty to control the quality of the goods and services offered under such IP
Holder’s Trademarks included in the Securitization IP and the manner in which
such Trademarks are used in order to maintain the validity and enforceability of
and its ownership of the Trademarks included in the Securitization IP. The
Manager shall not take any action contrary to the express written instruction of
the applicable IP Holder with respect to: (A) the promulgation of standards with
respect to the operation of Branded Restaurants, including quality of food,
cleanliness, appearance, and level of service (or the making of material changes
to the existing standards), (B) the promulgation of standards with respect to
new businesses, products and services which the applicable IP Holder approves
for inclusion in the license granted under any IP License Agreement (or other
license agreement or sublicense agreement for which the Manager is performing IP
Services), (C) the nature and implementation of means of monitoring and
controlling adherence to the standards, (D) the terms of any Franchise
Agreements, the Product Sourcing Arrangements or other sublicense agreements
relating to the quality standards which licensees must follow with respect to
businesses, products, and services offered under the Trademarks included in the
Securitization IP and the usage of such Trademarks, (E) the commencement and
prosecution of enforcement actions with respect to the Trademarks included in
the Securitization IP and the terms of any settlements thereof, (F) the adoption
of any variations on the Brands which are not in use on the date hereof, or
other new Trademarks to be included in the Securitization IP, (G) the
abandonment of any Securitization IP and (H) any uses of the Securitization IP
that are not consistent with the Managing Standard. The IP Holders shall have
the right to monitor the Manager’s compliance with the foregoing and its
performance of the IP Services and, in furtherance thereof, Manager shall
provide each IP Holder, at either IP Holder’s written request from time to time,
with copies of Franchise Documents, the Product Sourcing Arrangements,
Third-Party License Agreements and other sublicenses, samples of

 

34



--------------------------------------------------------------------------------

products and materials bearing the Trademarks included in the Securitization IP
used by Franchisees, any manufacturer or distributor of proprietary products and
other licensees and sublicensees. Nothing in this Agreement shall limit the IP
Holders’ rights or the licensees’ obligations under the IP License Agreements or
any other agreement with respect to which the Manager is performing IP Services.

(b) The Manager is hereby granted a non-exclusive, royalty-free sublicensable
license to use the Securitization IP solely in connection with the performance
of the Services under this Agreement. In connection with the Manager’s use of
any Trademark included in the Securitization IP pursuant to the foregoing
license, the Manager agrees to adhere to the quality control provisions and
sublicensing provisions, with respect to sublicenses issued hereunder, which are
contained in each IP License Agreement, as applicable to the product or service
to which such Trademark pertains, as if such provisions were incorporated by
reference herein.

SECTION 4.12 Restrictions on Liens. The Manager shall not sell, transfer,
assign, pledge, hypothecate or otherwise dispose, in whole or in part, of any
Equity Interest in the Master Issuer Parent.1

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND COVENANTS AS TO NEW ASSETS

SECTION 5.1 Representations and Warranties Made in Respect of New Assets. The
Manager represents and warrants to the Master Issuer and the other
Securitization Entities, and the Trustee, as of the dates set forth below
(except if otherwise expressly noted) as follows:

(a) New U.S. Franchise Arrangements. As of the applicable New Asset Addition
Date with respect to the New U.S. Franchise Arrangement acquired or entered into
on such New Asset Addition Date:

(i) Such New U.S. Franchise Arrangement does not contain terms and conditions
that are reasonably expected to result in (A) a material decrease in the amount
of Collections or Retained Collections, taken as a whole, (B) a material adverse
change in nature or quality of Collections, taken as a whole, or (C) a material
adverse change in the types of underlying assets generating Collections
constituting Franchisee Payments, taken as a whole, in each case when compared
to the amount, nature or quality of, or types of assets generating Collections
that would have been reasonably expected to result had such New U.S. Franchise
Arrangement been entered into in accordance with the then-current Franchise
Documents.

(ii) Such New U.S. Franchise Arrangement either (A) is genuine, and is the
legal, valid and binding obligation of the parties thereto and is enforceable
against the parties thereto in accordance with its terms (except as such
enforceability may be limited by bankruptcy or insolvency laws and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law) or (B) if such New U.S.
Franchise Arrangement fails to meet the requirements set forth in subsection
(ii)(A) above, the Retained Collections with respect to all other New U.S.
Franchise Arrangements that fail to meet the

 

1 

Note to Paul Weiss: This language matches Section 5.5 of the Guarantee and
Collateral Agreement.

 

35



--------------------------------------------------------------------------------

requirement set forth in subsection (ii)(A) above commenced and not terminated
within the preceding ninety (90) days are not reasonably anticipated to exceed
5% of total Retained Collections in the 12-month period immediately following
the commencement of such New U.S. Franchise Arrangement;

(iii) Such New U.S. Franchise Arrangement complies in all material respects with
all applicable Requirements of Law;

(iv) The Franchisee related to such New U.S. Franchise Arrangement is not, to
the Actual Knowledge of the Manager, the subject of a bankruptcy proceeding;

(v) Continuing Franchise Fees payable pursuant to such New U.S. Franchise
Arrangement are payable by the related Franchisee at least monthly;

(vi) Except as required by applicable Requirements of Law, such New U.S.
Franchise Arrangement contains no contractual rights of set-off; and

(vii) The Franchise Holder party to such New U.S. Franchise Arrangement has the
right to require payment of Continuing Franchise Fees by electronic funds
transfer (“EFT”) other than (x) with respect to Franchisees who are parties to
Existing Franchise Arrangements in the U.S. that do not provide for EFT and
(y) any other U.S. Franchise Arrangement where the Retained Collections of such
U.S. Franchise Arrangement and all other U.S. Franchise Arrangements permitted
by this clause (y) (other than with respect to PODs opened pursuant to
territorial franchise arrangements to which Klinke Bros. Ice Cream Co. (on
behalf of itself or as successor in interest to Dairy Farmers of America, Inc.,
Milk Producers, Inc., Southwest Dairymen, Inc., and Tip Top Dairy Companies,
Inc.) or its successors in interest are party) are not reasonably anticipated to
exceed 5% of total Retained Collections in the 12-month period immediately
following the commencement of such New U.S. Franchise Arrangement.

(b) New Owned Real Property. As of the applicable New Asset Addition Date with
respect to the New Owned Real Property acquired on such New Asset Addition Date:

(i) The applicable Real Estate Holder holds fee simple title to the premises of
such New Owned Real Property, free and clear of all Liens (other than Permitted
Liens);

(ii) The applicable Real Estate Holder is not in material default in any respect
in the performance, observance or fulfillment of any obligations, covenants or
conditions applicable to such New Owned Real Property, the violation of which
would create a reversion of title to such New Owned Real Property to any Person;

(iii) To the Manager’s Actual Knowledge, the use of such New Owned Real Property
complies in all material respects with all applicable legal requirements,
including building and zoning ordinances and codes and the certificate of
occupancy issued for such property, except where a failure to comply would not
reasonably be expected to have a Material Adverse Effect;

(iv) Neither the applicable Real Estate Holder nor, to the Actual Knowledge of
the Manager, any Person leasing such property from the applicable Real Estate
Holder, is in

 

36



--------------------------------------------------------------------------------

material default under any lease of such property and no condition or event
exists, that, after the notice or lapse of time or both, would constitute a
material default thereunder by such Real Estate Holder or, to the Actual
Knowledge of the Manager, by any other party thereto, except where such default
would not be reasonably expected to have a Material Adverse Effect;

(v) No condemnation or similar proceeding has been commenced nor, to the Actual
Knowledge of the Manager, is threatened in writing with respect to all or any
material portion of such New Owned Real Property that was not considered in the
acquisition of such New Owned Real Property;

(vi) All material certifications, permits, licenses and approvals, including
certificates of completion and occupancy permits required for the legal use,
occupancy and operation of the Branded Restaurant on such New Owned Real
Property, if such property is open for business, have been obtained and are in
full force and effect, except as would not be reasonably expected to have a
Material Adverse Effect; and

(vii) The Manager has paid, caused to be paid, or confirmed that all taxes
required to be paid by the applicable Real Estate Holder in connection with the
acquisition of such New Owned Real Property have been paid in full from funds of
the Securitization Entities.

(c) New Leased Real Property. As of the applicable New Asset Addition Date with
respect to any New Leased Real Property acquired or entered into on such New
Asset Addition Date:

(i) No material default by the applicable Real Estate Holder, or to the Actual
Knowledge of the Manager, by any other party, exists under any provision of such
lease, and no condition or event exists, that, after the notice or lapse of time
or both, would constitute a material default thereunder by such Real Estate
Holder or, to the Actual Knowledge of the Manager, by any other party, except
where such default would not be reasonably expected to have a Material Adverse
Effect;

(ii) To Manager’s Actual Knowledge, such New Leased Real Property, and the use
thereof, complies in all material respects with all applicable legal
requirements, including building and zoning ordinances and codes and the
certificate of occupancy issued for such property, except where such failure to
comply would not be reasonably expected to have a Material Adverse Effect;

(iii) Neither the applicable Real Estate Holder, nor, to the Actual Knowledge of
the Manager, the related sub-lessee has committed any act or omission affording
any Governmental Authority the right of forfeiture against such property;

(iv) No condemnation or similar proceeding has been commenced nor, to the Actual
Knowledge of the Manager, is threatened in writing with respect to all or any
material portion of such New Leased Real Property that was not considered in the
leasing of such New Leased Real Property;

(v) All policies of insurance (a) required to be maintained by the applicable
Real Estate Holder under such lease and (b) to the Actual Knowledge of the
Manager, required

 

37



--------------------------------------------------------------------------------

to be maintained by the Franchisee under the related sub-lease, if applicable,
are valid and in full force and effect, except where a failure to maintain such
insurance would not be reasonably expected to have a Material Adverse Effect.
Notwithstanding anything to the contrary herein, the representation set forth in
this SECTION 5.1(c)(v) with respect to the policies to be maintained by the
applicable Real Estate Holder pursuant to such Prime Lease shall be deemed
accurate if the applicable Real Estate Holder has contractually obligated the
Franchisee party to such related Franchised POD Lease to maintain insurance with
respect to such Franchised POD Lease in a manner that is customary for business
operations of this type; and

(vi) All material certifications, permits, licenses and approvals, including
certificates of completion and occupancy permits required for the legal use,
occupancy and operation of the Branded Restaurant on such New Leased Real
Property, if such property is open for business, have been obtained and are in
full force and effect, except as would not be reasonably expected to have a
Material Adverse Effect.

(d) New Foreign Franchise Arrangements. As of the applicable New Asset Addition
Date with respect to the New Foreign Franchise Arrangement acquired or entered
into on such New Asset Addition Date:

(i) Such New Foreign Franchise Arrangement does not contain terms and conditions
that are reasonably expected to result in (A) a material decrease in the amount
of Collections or Retained Collections, taken as a whole, (B) a material adverse
change in the nature, quality or timing of Collections, taken as a whole, or
(C) a material adverse change in the types of underlying assets generating
Collections constituting Franchisee Payments, taken as a whole, in each case
when compared to the amount, nature or quality of, or types of assets generating
Collections that would have been reasonably expected to result had such New
Foreign Franchise Arrangement been entered into in accordance with the
then-current Franchise Documents;

(ii) Such New Foreign Franchise Arrangement is either (A) the legal, valid and
binding obligation of the parties thereto, has been fully and properly executed
by the parties thereto and is enforceable against the parties thereto in
accordance with its terms (except as such enforceability may be limited by
bankruptcy or insolvency laws and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law) or (B) if such New Foreign Franchise Arrangement fails to meet the
requirements of subsection (ii)(A) above, the Retained Collections with respect
to such New Foreign Franchise Arrangement, together with the Retained
Collections with respect to all other New Foreign Franchise Arrangements that
fail to meet the requirements of subsection (A) above commenced and not
terminated within the preceding one-hundred eighty (180) days, are not
reasonably anticipated to exceed 1% of total Retained Collections in the
12-month period immediately following the commencement of such New Foreign
Franchise Arrangement;

(iii) Such New Foreign Franchise Arrangement complies in all material respects
with all applicable Requirements of Law and, in the case of a New Foreign
Franchise Arrangement governing (A) the operation of the first POD opened in a
New Foreign Country or (B) the operation of a POD under a different business
relationship than previously existed between a Securitization Entity and any
Franchisee in such Foreign Country, the Manager has

 

38



--------------------------------------------------------------------------------

obtained a legal opinion or other evidence reasonably acceptable to the Control
Party to the effect that such New Foreign Franchise Arrangement complies in all
material respects with all applicable Requirements of Law in such Foreign
Country;

(iv) Except as required by applicable Requirements of Law, such New Foreign
Franchise Arrangement contains no contractual rights of set-off; and

(v) No Franchisee party to such New Foreign Franchise Arrangement is, to the
Actual Knowledge of the Manager, the subject of a bankruptcy proceeding.

SECTION 5.2 Covenants in Respect of New Collateral.

(a) New U.S. Franchise Arrangements. The Manager shall cause the Securitization
Entity party to any New U.S. Franchise Arrangement that was entered into
pursuant to SECTION 5.1(a)(ii)(B) either (i) to cause such New U.S. Franchise
Arrangement to comply with the requirements of SECTION 5.1(a)(ii)(A) or (ii) to
terminate such New U.S. Franchise Arrangement, in each case within ninety
(90) days of the New Asset Addition Date applicable to such New U.S. Franchise
Arrangement.

(b) New Foreign Franchise Arrangements. The Manager shall cause the
Securitization Entity party to any New Foreign Franchise Arrangement that was
entered into pursuant to SECTION 5.1(d)(ii)(B) either (i) to cause such New
Foreign Franchise Arrangement to comply with the requirements of SECTION
5.1(d)(ii)(A) or (ii) to terminate such New Foreign Franchise Arrangement, in
each case within 180 days of the New Asset Addition Date applicable to such New
Foreign Franchise Arrangement.

(c) New Real Estate Assets. The Manager shall not cause a Securitization Entity
other than the Real Estate Holders or any Additional Securitization Entity to
acquire any New Real Estate Assets.

(d) Other Contributed, Developed or Acquired Assets.

(i) The Manager shall cause the applicable Securitization Entity to enter into
or acquire each of the following, to the extent entered into or acquired after
the Closing Date: (A) all New U.S. Franchise Arrangements, New U.K. Franchise
Arrangements and New Mexican Franchise Arrangements relating to the Dunkin’
Donuts Brand or the Baskin-Robbins Brand and (B) subject to SECTION 5.2(d)(vi),
all New Real Estate Assets located in the United States relating to the Dunkin’
Donuts Brand or the Baskin-Robbins Brand; provided that the Manager and its
Affiliates shall not be required to contribute any Real Estate Assets held in
connection with any Company-owned POD. The Manager shall cause the applicable IP
Holder to acquire all After-Acquired Securitization IP. The Manager may, but
will not be obligated to, contribute to the Master Issuer or its applicable
Subsidiary, or otherwise cause the Master Issuer or its applicable Subsidiary to
enter into, develop or acquire, (1) any Product Sourcing Arrangements, (2) any
Other Franchise Arrangements, (3) any New Real Estate Assets in any Foreign
Country and (4) any other assets and liabilities of a type and nature similar to
the Managed Assets held by the Securitization Entities on the Closing Date
(“Other Assets”).

 

39



--------------------------------------------------------------------------------

(ii) The Manager and its Affiliates shall have the right, but not the
obligation, with respect to any Future Brand, to contribute to the Master Issuer
or cause the Master Issuer or its Subsidiaries to enter into, develop or acquire
(A) all Franchise Arrangements relating to such Future Brand, (B) all material
Intellectual Property relating to such Future Brand, (C) subject to SECTION
5.2(d)(iv), all New Franchised POD Leases relating to such Future Brand, (D) any
New Owned Real Property relating to such Future Brand, (E) any Product Sourcing
Arrangements relating to such Future Brand and (F) any Other Assets relating to
such Future Brand.

(iii) (A) Unless otherwise agreed to in writing by the Control Party, any
contribution to, or development or acquisition by, the Master Issuer of any
Franchise Agreements or New Real Estate Asset shall be subject to all applicable
provisions of the Indenture, this Agreement (including the applicable
representations and covenants in ARTICLE 2 and ARTICLE 5 of this Agreement) and
the IP License Agreements.

(B) Unless otherwise agreed to in writing by the Control Party, any contribution
to, or development or acquisition by, the Master Issuer of Product Sourcing
Arrangements or Other Assets shall be subject to applicable provisions of the
Indenture, this Agreement and the IP License Agreements. The Control Party shall
have the right to approve the Securitization Entity that shall hold any such
Product Sourcing Arrangement or Other Assets (including the right to direct that
such Other Assets be held by one or more newly formed Additional Securitization
Entities if the Control Party reasonably believes such Other Assets could impair
the Collateral).

(iv) The Manager shall have the right to form an Additional Securitization
Entity for the purpose of holding Other Assets or Product Sourcing Arrangements
until such time as the Control Party shall direct the Manager as to which
Securitization Entity should hold such Product Sourcing Arrangement or such
Other Asset.

(v) Without the consent of the Control Party, the Manager or its Affiliates
shall not have the right to contribute any assets (other than cash or Notes) or
assign any liabilities to the Master Issuer, or cause the Master Issuer or its
Subsidiaries to enter into any arrangements, except as provided in this SECTION
5.2(d) or as otherwise permitted under the Related Documents.

(vi) Notwithstanding anything to the contrary contained in this SECTION 5.2(d),
if the Manager or any of its Affiliates acquires any New Real Estate Asset
located in the United States pursuant to the terms of a Franchisee’s lease with
a third-party landlord or an option granted on property owned by a Franchisee,
(A) the Manager or its Affiliate, as applicable, shall use commercially
reasonable efforts to obtain any necessary consent of such third-party landlord
(in the case of the exercise of rights to become tenant under a Franchisee’s
lease) or of the Franchisee (in the case of exercise of the option to lease
property owned by a Franchisee or an affiliate of Franchisee) to transfer such
New Real Estate Asset to the Master Issuer or its applicable Subsidiary and
(B) the Manager’s or its Affiliate’s obligation, as applicable, to transfer such
New Real Estate Asset to the Master Issuer or its applicable Subsidiary pursuant
to SECTION 5.2(d)(i) shall not arise until such consent has been obtained.

 

40



--------------------------------------------------------------------------------

SECTION 5.3 Securitization IP. All Securitization IP shall be owned solely by
the applicable IP Holder and shall not be assigned, transferred or licensed out
by the applicable IP Holder to any other entity other than as permitted or
provided under the Related Documents.

SECTION 5.4 JV Sale Net Cash Flow. In the event of a JV Sale, the Manager will
cause the contribution to the Master Issuer of an amount of cash equal to the JV
Sale Net Cash Flow Reduction Amount.

ARTICLE 6

GIFTS OF JOY

SECTION 6.1 Gifts of Joy Account.

(a) The Gifts of Joy Program.

(i) The Gifts of Joy Program has been terminated, and no additional Gift
Certificate Receipts are expected to be received.

(ii) All redemptions of Gifts of Joy Program checks or certificates shall be
funded from the Gifts of Joy Account. If the amounts held in the Gifts of Joy
Account are not sufficient to fund such redemptions, the Manager shall promptly
pay to the Gifts of Joy Account an amount sufficient to fund such redemptions.

ARTICLE 7

DEFAULT

SECTION 7.1 Manager Termination Events.

(a) Manager Termination Events. Any of the following acts or occurrences shall
constitute a Manager Termination Event under this Agreement, the assertion as to
the occurrence of which may be made, and notice of which may be given, by the
Master Issuer, the Control Party or the Trustee (acting at the direction of the
Control Party):

(i) any failure by the Manager to remit a payment required to be deposited from
a Concentration Account to the Collection Account or any other Indenture Trust
Account, within three (3) Business Days (unless such payment requires an
international funds transfer, in which case such funds must be deposited to the
applicable account within five (5) Business Days of receipt) of the later of
(a) its Actual Knowledge of its receipt thereof and (b) the date such deposit is
required to be made pursuant to the Related Documents; provided that any
inadvertent failure to remit such a payment shall not be a breach of this clause
(i) if in an amount less than $5,000,000 and corrected within three (3) Business
Days (unless such payment requires an international funds transfer, in which
case such funds must be deposited to the applicable account within five
(5) Business Days) after the Manager obtains Actual Knowledge thereof (it being
understood that the Manager will not be responsible for the failure of the
Trustee to remit funds that were received by the Trustee from or on behalf of
the Manager in accordance with the applicable Related Documents);

 

41



--------------------------------------------------------------------------------

(ii) the DSCR as calculated as of any Quarterly Calculation Date is less than
1.20x (for this purpose, clause (iv) of the definition of “Debt Service” shall
not apply when calculating the DSCR);

(iii) any failure by the Manager to provide any required certificate or report
set forth in Sections 4.1(a), (c), (d), (e), (f), (g) or (h) of the Base
Indenture within three (3) Business Days of its due date;

(iv) a material default by the Manager in the due performance and observance of
any provisions of this Agreement or any other Related Document to which it is a
party (other than as described above) and the continuation of such default for a
period of thirty (30) days after the Manager has been notified thereof in
writing by any Securitization Entity or the Control Party; provided, that if any
such default is capable of being remedied within thirty (30) days after the
Manager has obtained Actual Knowledge of such breach or the Manager’s receipt of
written notice thereof, then a Manager Termination Event shall only occur under
this clause (iv) as a result of such breach if it is not cured in all material
respects by the end of such 30-day period; provided, further, that no Manager
Termination Event shall occur pursuant to this clause (iv) due to the breach of
any covenant relating to any New Asset set forth in ARTICLE 5 so long as the
Manager has complied with SECTION 2.8(b) and SECTION 2.8(c) if such damages are
required to be paid with respect to such breach;

(v) any material breach by the Manager of any representation, warranty or
statement of the Manager made in this Agreement or any other Related Document or
in any certificate, report or other writing delivered pursuant thereto that is
not qualified by materiality or the definition of “Material Adverse Effect” as
of the time when the same was made or deemed to have been made or as of any
other date specified in such document or agreement; provided that if any such
breach is capable of being remedied within thirty (30) days after the Manager
has obtained Actual Knowledge of such breach or the Manager’s receipt of written
notice thereof, then a Manager Termination Event shall only occur under this
clause (v) as a result of such breach if it is not cured in all material
respects by the end of such 30-day period; provided, further, that no Manager
Termination Event shall occur pursuant to this clause (v) due to the breach of
any covenant relating to any New Asset set forth in ARTICLE 5 so long as the
Manager has complied with SECTION 2.8(b) and SECTION 2.8(c) if such damages are
required to be paid with respect to such breach;

(vi) any breach by the Manager of any representation, warranty or statement of
the Manager made in this Agreement or any other Related Document or in any
certificate, report or other writing delivered pursuant thereto that is
qualified by materiality or the definition of “Material Adverse Effect” as of
the time when the same was made or deemed to have been made or as of any other
date specified in such document or agreement; provided that if any such breach
is capable of being remedied within thirty (30) days after the Manager has
obtained Actual Knowledge of such breach or the Manager’s receipt of written
notice thereof, then a Manager Termination Event shall only occur under this
clause (vi) as a result of such breach if it is not cured in all material
respects by the end of such 30-day period; provided, further, that no Manager
Termination Event shall occur under this clause (vi) due to the breach of a
representation or warranty relating to any New Asset set forth in ARTICLE 5 so
long as the Manager has complied with SECTION 2.8(b) and SECTION 2.8(c) with
respect to such breach by taking any action required to be taken;

 

42



--------------------------------------------------------------------------------

(vii) an Event of Bankruptcy with respect to the Manager shall have occurred;

(viii) any final, non-appealable order, judgment or decree is entered in any
proceedings against the Manager by a court of competent jurisdiction decreeing
the dissolution of the Manager and such order, judgment or decree remains
unstayed and in effect for more than ten (10) days;

(ix) a final non-appealable judgment for an amount in excess of $50,000,000
(exclusive of any portion thereof which is insured) is rendered against the
Manager by a court of competent jurisdiction and is not paid, discharged or
stayed within thirty (30) days of the date when due;

(x) an acceleration of more than $50,000,000 of the Indebtedness of the Manager
which Indebtedness has not been discharged or which acceleration has not been
rescinded and annulled;

(xi) this Agreement or a material portion thereof ceases to be in full force and
effect or enforceable in accordance with its terms (other than in accordance
with the express termination provisions hereof) or the Manager asserts as much
in writing;

(xii) a failure by any Non-Securitization Entity to comply with the Specified
Non-Securitization Debt Cap, and such failure has continued for a period of
forty-five (45) days after the Manager has been notified in writing by any
Securitization Entity, the Control Party, the Back-Up Manager or the Trustee, or
otherwise has obtained Actual Knowledge of such non-compliance; and

(xiii) the occurrence of a Change in Management with respect to the Manager
following the occurrence of a Change of Control.

(b) Remedies. If a Manager Termination Event has occurred and is continuing, the
Control Party (acting at the direction of the Controlling Class Representative)
may (i) waive such Manager Termination Event (except for a Manager Termination
Event described in clauses (vii) or (viii) of SECTION 7.1(a)) or (ii) direct the
Trustee in writing to terminate the Manager in its capacity as such by the
delivery of a termination notice (the “Termination Notice”) to the Manager (with
a copy to each of the Securitization Entities, the Trustee, the Back-Up Manager
and the Rating Agencies); provided that the delivery of a Termination Notice
shall not be required in respect of any Manager Termination Event described in
clauses (vii) or (viii) of SECTION 7.1(a). If the Trustee, acting at the
direction of the Control Party (acting at the direction of the Controlling Class
Representative), delivers a Termination Notice to the Manager pursuant to this
Agreement (or automatically upon the occurrence of any Manager Termination Event
relating to any Manager Termination Event described in clauses (vii) or
(viii) of SECTION 7.1(a)) all rights, powers, duties, obligations and
responsibilities of the Manager under this Agreement and the other Related
Documents (other than with respect to the payment of Indemnification Amounts),
including with respect to the Accounts or otherwise, will vest in and be assumed
by the Successor Manager appointed by the Control Party (acting at the direction

 

43



--------------------------------------------------------------------------------

of the Controlling Class Representative). If no Successor Manager has been
appointed by the Control Party (acting at the direction of the Controlling Class
Representative), the Back-Up Manager will serve as the Successor Manager and
will work with the Servicer to implement the Transition Plan (as defined in the
Back-Up Management Agreement) until a Successor Manager (other than the Back-Up
Manager) has been appointed by the Control Party (acting at the direction of the
Controlling Class Representative).

(c) From and during the continuation of a Manager Termination Event where the
rights and powers of the Manager have been terminated, each Securitization
Entity and the Trustee (acting at the direction of the Control Party) are hereby
irrevocably authorized and empowered to execute and deliver, on behalf of the
Manager, as attorney in fact or otherwise, all documents and other instruments
(including any notices to Franchisees deemed necessary or advisable by the
applicable Securitization Entity or the Control Party), and to do or accomplish
all other acts or things necessary or appropriate, to effect such vesting and
assumption.

(d) Notice of Manager Termination Event. Promptly after the occurrence of any
Manager Termination Event pursuant to SECTION 7.1(a), the Manager shall transmit
notice of such Manager Termination Event to the Control Party and the Trustee,
with a copy to each Rating Agency and the Back-Up Manager.

SECTION 7.2 Disentanglement.

(a) Obligations. Upon termination of the Manager pursuant to a Termination
Notice following a Manager Termination Event, the Manager will cooperate fully
with the Back-Up Manager and the Control Party in connection with the
implementation of the Transition Plan (as defined in the Back-Up Management
Agreement) and the complete transition to a Successor Manager, without
interruption or adverse impact on the provision of Services (the
“Disentanglement”). The Manager will cooperate fully with the Successor Manager
and otherwise promptly take all actions required to assist in effecting a
complete Disentanglement and shall follow any directions that may be provided by
the Control Party or the Back-Up Manager. The Manager will provide all
information and assistance regarding the terminated Services required for
Disentanglement, including data conversion and migration, interface
specifications, and related professional services. The Manager will provide for
the prompt and orderly conclusion of all work, as the Control Party may direct,
including completion or partial completion of projects, documentation of all
work in progress, and other measures to assure an orderly transition to the
Successor Manager. All services relating to Disentanglement (“Disentanglement
Services”), including all reasonable training for personnel of the Back-Up
Manager, the Successor Manager or the Successor Manager’s designated alternate
service provider in the performance of the Services, will be deemed a part of
the Services to be performed by the Manager. The Manager will use commercially
reasonable efforts to utilize existing resources to perform the Disentanglement
Services.

(b) Charges for Disentanglement Services. So long as the Manager continues to
provide the Services (whether or not the Manager has been terminated as Manager)
during the Disentanglement Period, the Manager shall continue to be paid the
Weekly Management Fee. Upon the Successor Manager’s assumption of the obligation
to perform the Services, the Manager shall be entitled to reimbursement of its
actual costs for the provision of any Disentanglement Services.

 

44



--------------------------------------------------------------------------------

(c) Duration of Disentanglement Obligations. The Manager’s obligation to provide
Disentanglement Services will not cease until the earlier of (a) the date a
Disentanglement reasonably satisfactory to the Control Party has been completed
and (b) the date the Disentanglement Period expires. The “Disentanglement
Period” means the period of time designated by the Control Party, continuing for
up to eighteen (18) months after the date of the Manager’s termination due to a
Manager Termination Event. The Disentanglement Period will commence on the date
that the Manager is terminated.

(d) Sub-Management Arrangements; Authorizations.

(i) With respect to each Sub-Management Arrangement and unless the Control Party
elects to terminate such Sub-Management Arrangement in accordance with SECTION
2.12 hereof, the Manager will:

(A) assign to the Successor Manager or its designated alternate service provider
all of the Manager’s rights under such Sub-Management Arrangement to which it is
party used by the Manager in performance of the transitioned Services; and

(B) procure any third party authorizations necessary to grant the Successor
Manager or its designated alternate service provider the use and benefit of such
Sub-Management Arrangement to which it is party used by the Manager in
performing the transitioned Services, pending their assignment to the Successor
Manager under this Agreement.

(ii) If the Control Party elects to terminate such Sub-Management Arrangement in
accordance with SECTION 2.12 hereof, the Manager will take all reasonable
actions necessary or reasonably requested by the Control Party to accomplish a
complete transition of the Services performed by such Sub-Manager to the
Successor Manager, or to any alternate service provider designated by the
Control Party, without interruption or adverse impact on the provision of
Services.

(e) Confidential Information. The Manager will comply with the terms of ARTICLE
8 relating to the return and destruction of Confidential Information.

(f) Third Party Intellectual Property. The Manager will assist the Successor
Manager or its designated alternate service provider in obtaining any necessary
licenses or consents to any third-party Intellectual Property then being used by
the Manager or any Sub-Manager. The Manager will assign any such license or
sublicense directly to the Successor Manager or its designated alternate service
provider to the extent the Manager has the necessary rights to assign such
agreements to the Successor Manager without incurring any additional cost.

SECTION 7.3 Intellectual Property. Within ninety (90) days of termination of
this Agreement for any reason, the Manager shall deliver and surrender up to the
Securitization Entities (with a copy to the Successor Manager and the Servicer)
any and all products, materials, or other physical objects containing the
Trademarks included in the Securitization IP or Confidential Information of the
Securitization Entities and any copies of copyrighted works

 

45



--------------------------------------------------------------------------------

included in the Securitization IP in the Manager’s possession or control, and
shall terminate all use of all Securitization IP, including Trade Secrets;
provided that (for the avoidance of doubt) any rights granted to DBI and the
other Non-Securitization Entities as licensees pursuant to the IP License
Agreements shall continue pursuant to the terms thereof notwithstanding the
termination of this Agreement and/or DBI’s role as Manager.

SECTION 7.4 No Effect on Other Parties. Upon any termination of the rights and
powers of the Manager from time to time pursuant to SECTION 7.1 or upon any
appointment of a Successor Manager, all the rights, powers, duties, obligations
and responsibilities of the Securitization Entities or the Trustee under this
Agreement, the Indenture and the other Related Documents shall remain unaffected
by such termination or appointment and shall remain in full force and effect
thereafter, except as otherwise expressly provided in this Agreement or in the
Indenture.

SECTION 7.5 Rights Cumulative. All rights and remedies from time to time
conferred upon or reserved to the Securitization Entities, the Trustee, the
Servicer, the Control Party, the Back-Up Manager or the Noteholders or to any or
all of the foregoing are cumulative, and none is intended to be exclusive of
another or any other right or remedy which they may have at law or in equity.
Except as otherwise expressly provided herein, no delay or omission in insisting
upon the strict observance or performance of any provision of this Agreement, or
in exercising any right or remedy, shall be construed as a course of dealing,
waiver or relinquishment of such provision, nor shall it impair such right or
remedy. Every right and remedy may be exercised from time to time and as often
as deemed expedient.

ARTICLE 8

CONFIDENTIALITY

SECTION 8.1 Confidentiality.

(a) Each of the parties hereto acknowledges that during the term of this
Agreement each party (the “Recipient”) may receive Confidential Information from
the other party (the “Discloser”). Each party agrees to maintain the
Confidential Information in the strictest of confidence and will not, at any
time, use, disseminate or disclose any Confidential Information to any person or
entity other than those of (i) its officers, directors, managers, employees,
agents, advisors or representatives (including legal counsel or accountants) or
(ii) in the case of the Manager and the Securitization Entities, Franchisees and
prospective Franchisees, suppliers or other service providers under written
confidentiality agreements that contain provisions at least as protective as
those set forth in this Agreement. Recipient shall be liable for any breach of
this ARTICLE 8 by any of its officers, directors, managers, employees, agents,
advisors, representatives, Franchisees and prospective Franchisees, suppliers or
other service providers and shall immediately notify Discloser in the event of
any loss or disclosure of any Confidential Information of Discloser. Upon
termination of this Agreement, Recipient will return to Discloser, or at
Discloser’s request, destroy all documents and records in its possession
containing the Confidential Information of Discloser. Confidential Information
shall not include information that: (i) is already known to Recipient without
restriction on use or disclosure prior to receipt of such information from
Discloser; (ii) is or becomes part of the public domain other

 

46



--------------------------------------------------------------------------------

than by breach of this Agreement by, or other wrongful act of, Recipient;
(iii) is developed by Recipient independently of and without reference to any
Confidential Information; (iv) is received by Recipient from a third party who
is not under any obligation to Discloser to maintain the confidentiality of such
information; or (v) is required to be disclosed by the Indenture, the Related
Documents, applicable law, statute, rule, regulation, subpoena, court order or
legal process; provided that the Recipient shall promptly inform the Discloser
of any such requirement and cooperate with any attempt by the Discloser to
obtain a protective order or other similar treatment. It shall be the obligation
of Recipient to prove that such an exception to the definition of Confidential
Information exists.

(b) Notwithstanding anything to the contrary contained in SECTION 8.1(a), the
Securitization Entities, the Trustee, the Servicer, the Back-Up Manager or the
Noteholders may use, disseminate or disclose any Confidential Information to any
person or entity in connection with the enforcement of rights of the
Securitization Entities, the Trustee, the Servicer, the Back-Up Manager or the
Noteholders under the Indenture or the Related Documents; provided, however,
that prior to disclosing any such Confidential Information:

(i) to any such person or entity other than in connection with any judicial or
regulatory proceeding, such person or entity shall agree in writing to maintain
such Confidential Information in a manner at least as protective of the
Confidential Information as the terms of SECTION 8.1(a); or

(ii) to any such person or entity in connection with any judicial or regulatory
proceeding, the Recipient will (x) promptly notify Discloser of each such
requirement and identify the documents so required thereby, so that Discloser
may seek an appropriate protective order or similar treatment and/or waive
compliance with the provisions of this Agreement; (y) use reasonable efforts to
assist Discloser in obtaining such protective order or other similar treatment
protecting such Confidential Information prior to any such disclosure; and
(z) consult with Discloser on the advisability of taking legally available steps
to resist or narrow the scope of such requirement. If, in the absence of such a
protective order or similar treatment, the Recipient is nonetheless required by
Requirements of Law to disclose any part of Discloser’s Confidential Information
which is disclosed to it under this Agreement, the Recipient may disclose such
Confidential Information without liability under this Agreement, except that the
Recipient will furnish only that portion of the Confidential Information which
is legally required.

ARTICLE 9

MISCELLANEOUS PROVISIONS

SECTION 9.1 Termination of Agreement. The respective duties and obligations of
the Manager and the Securitization Entities created by this Agreement shall
terminate upon the latest to occur of (x) the final payment or other liquidation
of the last outstanding Managed Asset included in the Collateral and (y) the
satisfaction and discharge of the Indenture pursuant to Article Twelve of the
Base Indenture. Upon termination of this Agreement pursuant to this SECTION 9.1,
the Manager shall pay over to the applicable Securitization Entity or any other
Person entitled thereto all proceeds of the Managed Assets held by the Manager.
The provisions of SECTIONS 2.1(c), 2.8 and 2.9 shall survive termination of this
Agreement.

 

47



--------------------------------------------------------------------------------

SECTION 9.2 Amendment.

(a) This Agreement may only be amended, from time to time, in writing, upon the
written consent of the Trustee (acting at the direction of the Control Party)
the Securitization Entities, and the Manager; provided that any amendment that
would materially adversely affect the interests of the Noteholders shall require
the consent of the Control Party, which consent shall not be unreasonably
withheld or delayed; provided, further that no consent of the Trustee or the
Control Party shall be required in connection with any amendment to accomplish
any of the following:

(i) to correct or amplify the description of any required activities of the
Manager;

(ii) to add to the duties or covenants of the Manager for the benefit of any
Noteholders or any other Secured Parties, or to add provisions to this Agreement
so long as such action does not modify the Managing Standard, materially
adversely affect the Securitization IP or materially adversely affect the
interests of the Noteholders;

(iii) to correct any manifest error or to cure any ambiguity, defect or
provision that may be inconsistent with the terms of the Indenture or any other
Related Document, or to correct or supplement any provision herein that may be
inconsistent with the terms of the Indenture or any offering memorandum;

(iv) to evidence the succession of another Person to any party to this
Agreement;

(v) to comply with Requirements of Law; and

(vi) to take any action necessary and appropriate to facilitate the origination
of Managed Documents, the acquisition and management of Real Estate Assets, or
the management and preservation of the Managed Documents, in each case, in
accordance with the Managing Standard.

(b) Promptly after the execution of any amendment, the Manager shall send to the
Trustee, the Servicer, the Back-Up Manager and each Rating Agency a copy of such
amendment, but the failure to do so will not impair or affect its validity.

(c) Any amendment or modification effected contrary to the provisions of this
SECTION 9.2 shall be null and void.

SECTION 9.3 Amendments to Other Agreements. The Master Issuer and the Trustee
each agree not to amend the Indenture or the Related Documents to which it is a
party without the Manager’s consent if such amendment would materially increase
the Manager’s obligations or liabilities, or materially decrease the Manager’s
rights or remedies under this Agreement, the Indenture or any other Related
Document.

SECTION 9.4 Acknowledgement. Without limiting the foregoing, the Manager hereby
acknowledges that, on the date hereof, certain of the Securitization Entities
will pledge to the

 

48



--------------------------------------------------------------------------------

Trustee under the Indenture and the Guarantee and Collateral Agreement, all of
such Securitization Entities’ right and title to, and interest in, this
Agreement and the Collateral; and such pledge includes all of such
Securitization Entities’ rights, remedies, powers and privileges, and all claims
of such Securitization Entities’ against the Manager, under or with respect to
this Agreement (whether arising pursuant to the terms of this Agreement or
otherwise available at law or in equity), including (i) the rights of such
Securitization Entities and the obligations of the Manager hereunder and
(ii) the right, at any time, to give or withhold consents, requests, notices,
directions, approvals, demands, extensions or waivers under or with respect to
this Agreement or the obligations in respect of the Manager hereunder to the
same extent as such Securitization Entities may do. The Manager hereby consents
to such pledges described above, acknowledges and agrees that the Trustee and
its assigns and the Control Party shall be third-party beneficiaries of the
rights of such Securitization Entities arising hereunder and agrees that the
Trustee or the Control Party may enforce the provisions of this Agreement,
exercise the rights of such Securitization Entities and enforce the obligations
of the Manager hereunder without the consent of the such Securitization
Entities.

SECTION 9.5 Governing Law; Waiver of Jury Trial; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES HERETO EACH HEREBY IRREVOCABLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(c) The parties hereto each hereby irrevocably and unconditionally

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Related Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its address set forth in Section 14.1 of the Base Indenture or at such other
address of which the other parties hereto shall have been notified pursuant to
SECTION 9.6;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

49



--------------------------------------------------------------------------------

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
SECTION 9.4 any special, exemplary, punitive or consequential damages.

SECTION 9.6 Notices. All notices, requests or other communications desired or
required to be given under this Agreement shall be in writing and shall be sent
by (a) certified or registered mail, return receipt requested, postage prepaid,
(b) national prepaid overnight delivery service, (c) telecopy or other facsimile
or electronic mail transmission of a .pdf or similar file or (d) personal
delivery with receipt acknowledged in writing, to the address set forth in the
Indenture. If the Indenture or this Agreement permits reports to be posted to a
password-protected website, such reports shall be deemed delivered when posted
on such website. Any party hereto may change its address for notices hereunder
by giving notice of such change to the other parties hereto, with a copy to the
Control Party. The Manager shall notify the other parties hereto of any change
of the identity or address of the Controlling Class Representative. All notices
and demands to any Person hereunder shall be deemed to have been given either at
the time of the delivery thereof at the address of such Person for notices
hereunder, or on the third day after the mailing thereof to such address, as the
case may be.

SECTION 9.7 Severability of Provisions. If one or more of the provisions of this
Agreement shall be for any reason whatever held invalid or unenforceable, such
provisions shall be deemed severable from the remaining covenants, agreements
and provisions of this Agreement and such invalidity or unenforceability shall
in no way affect the validity or enforceability of such remaining provisions, or
the rights of any parties hereto. To the extent permitted by law, the parties
hereto waive any provision of law which renders any provision of this Agreement
invalid or unenforceable in any respect.

SECTION 9.8 Delivery Dates. If the due date of any notice, certificate or report
required to be delivered by the Manager hereunder falls on a day that is not a
Business Day, the due date for such notice, certificate or report shall be
automatically extended to the next succeeding day that is a Business Day.

SECTION 9.9 Limited Recourse. The obligations of the Securitization Entities
under this Agreement are solely the limited liability company obligations of the
Securitization Entities. The Manager agrees that the Securitization Entities
shall be liable for any claims that it may have against the Securitization
Entities only to the extent that funds or assets are available to pay such
claims pursuant to the Indenture and that, to the extent that any such claims
remain unpaid after the application of such funds and assets in accordance with
the Indenture, such claims shall be extinguished.

SECTION 9.10 Binding Effect; Limited Rights of Others. The provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto. Except as provided in the
preceding sentence, nothing in this Agreement expressed or implied, shall be
construed to give any Person other than the parties hereto any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenants, agreements, representations or provisions contained herein.

 

50



--------------------------------------------------------------------------------

SECTION 9.11 Article and Section Headings. The Article and Section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

SECTION 9.12 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

SECTION 9.13 Entire Agreement. This Agreement, together with the Indenture and
the other Related Documents and the Managed Documents constitute the entire
agreement and understanding among the parties with respect to the subject matter
hereof. Any previous agreement among the parties with respect to the subject
matter hereof is superseded by this Agreement, the Indenture, the other Related
Documents and the Managed Documents.

SECTION 9.14 Concerning the Trustee. In acting under this Agreement, the Trustee
shall be afforded the rights, privileges, protections, immunities and
indemnities set forth in the Indenture as if fully set forth herein.

SECTION 9.15 Joinder of New Franchise Entities. In the event the Master Issuer
shall form an Additional Securitization Entity pursuant to Section 8.34 of the
Indenture, such Additional Securitization Entity shall execute and deliver to
the Manager and the Trustee (i) a Joinder Agreement substantially in the form of
Exhibit A and (ii) a Power of Attorney in the form of Exhibit C-1 (in the case
of any Additional IP Holder) and Exhibit C-2 (in the case of each Additional
Securitization Entity which is not an Additional IP Holder), and such Additional
Securitization Entity shall thereafter for all purposes be a party hereto and
have the same rights, benefits and obligations as a Securitization Entity party
hereto on the Closing Date.

[The remainder of this page is intentionally left blank.]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Management Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

DUNKIN’ BRANDS, INC., as Manager By:

 

Name: Title: DB MASTER FINANCE PARENT LLC By:

 

Name: Title: DB MASTER FINANCE LLC By:

 

Name: Title: DD IP HOLDER LLC By:

 

Name: Title: BR IP HOLDER LLC By:

 

Name: Title:

 

[Management Agreement]



--------------------------------------------------------------------------------

DB FRANCHISING HOLDING COMPANY LLC By:

 

Name: Title: DUNKIN’ DONUTS FRANCHISING LLC By:

 

Name: Title: BASKIN-ROBBINS FRANCHISING LLC By:

 

Name: Title: DB REAL ESTATE ASSETS I LLC By:

 

Name: Title: DB REAL ESTATE ASSETS II LLC By:

 

Name: Title: BR UK FRANCHISING LLC By:

 

Name: Title:

 

[Management Agreement]



--------------------------------------------------------------------------------

DB MEXICAN FRANCHISING LLC By:

 

Name: Title: DB ADFUND ADMINISTRATOR LLC, as a Sub-Manager, solely for purposes
of Section 2.12 By:

 

Name: Title: DUNKIN BRANDS (UK) LIMITED, as a Sub-Manager, solely for purposes
of Section 2.12 By:

 

Name: Title:

 

[Management Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A. as Trustee By:

 

Name: Title:

 

[Management Agreement]